              Case 5:18-cr-00258-EJD Document 67 Filed 04/15/19 Page 1 of 31



 1 JOHN D. CLINE (CA State Bar No. 237759)
   One Embarcadero Center, Suite 500
 2 San Francisco, CA 94111
   Telephone: (415) 662-2260 │Facsimile: (415) 662-2263
 3 Email: cline@johndclinelaw.com

 4 KEVIN M. DOWNEY (Admitted Pro Hac Vice)
   LANCE A. WADE (Admitted Pro Hac Vice)
 5 SEEMA MITTAL ROPER (Admitted Pro Hac Vice)
   MICHELLE CHEN (Admitted Pro Hac Vice)
 6 WILLIAMS & CONNOLLY LLP
   725 Twelfth Street, NW
 7 Washington, DC 20005
   Telephone: (202) 434-5000 │Facsimile: (202) 434-5029
 8 Email: KDowney@wc.com; LWade@wc.com; SMRoper@wc.com; MChen@wc.com

 9 Attorneys for Defendant ELIZABETH A. HOLMES
10

11                               UNITED STATES DISTRICT COURT

12                             NORTHERN DISTRICT OF CALIFORNIA

13                                       SAN JOSE DIVISION

14
     UNITED STATES OF AMERICA,                 )   Case No. CR-18-00258-EJD
15                                             )
            Plaintiff,                         )   MOTION TO COMPEL PRODUCTION OF
16                                             )   RULE 16 DISCOVERY AND BRADY
       v.                                      )   MATERIALS
17                                             )
     ELIZABETH HOLMES and                      )   Date: April 29, 2019
18   RAMESH “SUNNY” BALWANI,                   )   Time: 1:30 p.m.
                                               )   CTRM: 4, 5th Floor
19          Defendants.                        )
                                               )   Hon. Edward J. Davila
20                                             )

21

22

23

24

25

26

27

28

     MOTION TO COMPEL PRODUCTION OF RULE 16 DISCOVERY AND BRADY MATERIALS
     CR-18-00258 EJD
             Case 5:18-cr-00258-EJD Document 67 Filed 04/15/19 Page 2 of 31



 1                                 NOTICE OF MOTION AND MOTION

 2          PLEASE TAKE NOTICE that on April 29, 2019, at 1:30 p.m., or as soon thereafter as the matter

 3 may be heard, in Courtroom 4, located at the San Jose Courthouse, 280 South First Street, San Jose, CA

 4 95113, Defendant Elizabeth Holmes will move this Court for an order directing the government to

 5 produce certain discovery under Rule 16 and to disclose certain materials under Brady v. Maryland, 373

 6 U.S. 83 (1963).

 7          Defendant brings this Motion pursuant to Criminal Local Rules 12-1, 16-2 and 47-1, the Federal

 8 Rules of Criminal Procedure, and the United States Constitution. The Motion is based on this Notice,

 9 Memorandum of Points and Authorities, the Declarations of Lance Wade, the record in this case, oral
10 argument as permitted by the Court, and any other matters that the Court deems appropriate.

11

12 DATED: April 15, 2019

13

14                                                     /s/ Lance Wade
                                                       KEVIN DOWNEY
15                                                     LANCE WADE
                                                       Attorneys for Elizabeth Holmes
16

17

18

19

20

21

22

23

24

25

26

27

28

     MOTION TO COMPEL PRODUCTION OF RULE 16 DISCOVERY AND BRADY MATERIALS
     CR-18-00258 EJD
                    Case 5:18-cr-00258-EJD Document 67 Filed 04/15/19 Page 3 of 31



 1                                                              TABLE OF CONTENTS

 2                                                                                                                                                            Page

 3 MEMORANDUM OF POINTS AND AUTHORITIES .............................................................................1

 4 FACTUAL BACKGROUND ......................................................................................................................2

 5               I.         The Charges. ........................................................................................................................2
                 II.        The Government’s Case Rests on Regulatory Agency Materials. .......................................2
 6
                            A.    FDA..........................................................................................................................3
 7
                            B.         CMS .........................................................................................................................4
 8                          C.         CDPH .......................................................................................................................5
 9                          D.         SEC ..........................................................................................................................6

10               III.
            The Government Artificially Limits the Scope of its Rule 16 and Brady
            Obligations. ..........................................................................................................................7
11 GOVERNING LAW ....................................................................................................................................8

12     I.    Rule 16 .................................................................................................................................8
13     II.   Brady ..................................................................................................................................10
   ARGUMENT .............................................................................................................................................11
14
       I.    The Government Must Produce Responsive Documents Maintained by CMS
15           and FDA. ............................................................................................................................11
16           A.          The Government Has Knowledge of, and Access to, the Requested
             FDA and CMS Documents. ...............................................................................................11
17           B.          The Requested CMS and FDA Documents Are Material and
             Favorable............................................................................................................................14
18
                         1.          CMS and FDA Communications Regarding Theranos with
19                       John Carreyrou or the Wall Street Journal. ...........................................................14
20                                     2.    CMS Documents and Communications Regarding Theranos’
                                       CLIA Compliance Before and After the 2015 CLIA Survey. ...............................16
21
                                       3.     CMS and FDA Communications Regarding Theranos with
22                                     Other Clinical Laboratory Companies. ..................................................................18
23                                     4.    FDA Documents and Communications Regarding FDA
                                       Approval Requirements for Theranos’ Proprietary Technology. ..........................19
24
                 II.        The Government Must Produce Documents Memorializing Communication
25                          with Witnesses Maintained by the SEC. ............................................................................20
26               III.
            The Government Must Produce Documents Relating to the 2013 CLIA Survey
            of Theranos Maintained by CMS and/or CDPH. ...............................................................22
27 CONCLUSION ..........................................................................................................................................25

28

      MOTION TO COMPEL PRODUCTION OF RULE 16 DISCOVERY AND BRADY MATERIALS
      CR-18-00258 EJD                         i
                  Case 5:18-cr-00258-EJD Document 67 Filed 04/15/19 Page 4 of 31



 1                                                     TABLE OF AUTHORITIES

 2                                                            FEDERAL CASES
 3 Brady v. Maryland, 373 U.S. 83 (1963) ............................................................................................ passim

 4 Kyles v. Whitley, 414 U.S. 419 (1995) .......................................................................................................23

 5
      United States v. Bergonzi, 216 F.R.D. 487 (N.D. Cal. 2003) ......................................................................8
 6
      United States v. Bryan, 868 F.2d 1032 (9th Cir. 1989) ..................................................................... passim
 7
      United States v. Cerna, 633 F. Supp. 2d 1053 (N.D. Cal. 2009) ...................................................12, 23, 24
 8
      United States v. Feathers, 2016 WL 7337518 (N.D. Cal. Dec. 19, 2016) ................................................21
 9
      United States v. Gatto, 763 F.2d 1040 (9th Cir. 1985) ..............................................................................23
10
      United States v. Gupta, 848 F. Supp. 2d 491 (S.D.N.Y. 2012) .................................................................21
11
      United States v. Libby, 429 F. Supp. 2d 1 (D.D.C. 2006)..........................................................................13
12

13 United States v. Lindsey, 850 F.3d 1009 (9th Cir. 2017) ...........................................................................17

14 United States v. Liquid Sugars, Inc., 158 F.R.D. 466 (E.D. Cal. 1994) ....................................................23

15 United States v. McNeil, 320 F.3d 1034 (9th Cir. 2003) ...........................................................................22

16 United States v. Muniz-Jaquez, 718 F.3d 1180 (9th Cir. 2013) .............................................................9, 17

17 United States v. Olsen, 704 F.3d 1172 (9th Cir. 2013) ..............................................................................11

18 United States v. PG&E, 2015 WL 3958111 (N.D. Cal. June 29, 2015) ..............................................24, 25

19 United States v. Price, 566 F.3d 900 (9th Cir. 2009)...............................................................10, 11, 23, 24

20
      United States v. Prokop, 2012 WL 475543 (D. Nev. Feb. 12, 2012) ........................................................13
21
      United States v. Safavian, 233 F.R.D. 12 (D.D.C. 2005) ....................................................................10, 11
22
      United States v. Santiago, 46 F.3d 885 (9th Cir. 1995) ...............................................................1, 9, 10, 12
23
      United States v. Salyer, 271 F.R.D. 148 (E.D. Cal. 2010) .........................................................................10
24
      United States v. Stever, 603 F.3d 747 (9th Cir. 2010) .......................................................................8, 9, 12
25
      United States v. Stringer, 535 F.3d 929 (9th Cir. 2008) ............................................................................20
26

27 United States v. Swenson, 2013 WL 4735591 (D. Idaho Sept. 3, 2013) ...................................................13

28 United States v. Thomas, 545 F. Supp. 2d 1018 (N.D. Cal. 2008) ..............................................................9

      MOTION TO COMPEL PRODUCTION OF RULE 16 DISCOVERY AND BRADY MATERIALS
      CR-18-00258 EJD                         ii
                    Case 5:18-cr-00258-EJD Document 67 Filed 04/15/19 Page 5 of 31



 1 United States v. Trevino, 556 F.2d 1265 (5th Cir. 1977) ...........................................................................10

 2 United States v. W. R. Grace & Co., 401 F. Supp. 2d 1069 (D. Mont. 2005) ................................... passim

 3 United States v. W. R. Grace & Co., 402 F. Supp. 2d 1178 (D. Mont. 2005) ..........................................25

 4 United States v. Williams, 2015 WL 3830515 (N.D. Cal. June 19, 2015).................................................24

 5
      United States v. Wood, 57 F.3d 733 (9th Cir. 1995) ......................................................................11, 14, 18
 6
      United States v. Zuno-Arce, 44 F.3d 1420 (9th Cir. 1995) ........................................................................11
 7
                                                 STATUTES, REGULATIONS, AND RULE
 8
      18 U.S.C. § 1343 ..........................................................................................................................................2
 9
      18 U.S.C. § 1349 ..........................................................................................................................................2
10
      42 U.S.C. § 263a(e)......................................................................................................................................5
11
      42 C.F.R. § 493.553 .....................................................................................................................................5
12

13 42 C.F.R. § 493.555(a).................................................................................................................................6

14 42 C.F.R. § 493.555(c)(5) ............................................................................................................................6

15 42 C.F.R. § 493.557(b)(9)............................................................................................................................6

16 42 C.F.R. § 493.557(b)(13)..........................................................................................................................6

17 42 C.F.R. § 493.557(b)(14)..........................................................................................................................6

18 Fed. R. Crim. P. 16 ............................................................................................................................ passim

19

20

21

22

23

24

25

26

27

28

      MOTION TO COMPEL PRODUCTION OF RULE 16 DISCOVERY AND BRADY MATERIALS
      CR-18-00258 EJD                         iii
                Case 5:18-cr-00258-EJD Document 67 Filed 04/15/19 Page 6 of 31



 1                           MEMORANDUM OF POINTS AND AUTHORITIES

 2          The government intends to rely at trial on documents created by several federal and state

 3 agencies that regulated aspects of or were otherwise involved with Theranos’ business. It also may rely

 4 on testimony from those agencies’ employees. The government has obtained the documents—which

 5 number in the hundreds of thousands—and witness interviews through the agencies’ extensive voluntary

 6 cooperation. Despite that cooperation and the centrality of these agencies to its case, the government

 7 has refused repeated requests to produce certain documents material to the preparation of the defense

 8 from those same agencies’ files or to search those files for favorable material under Brady v. Maryland,

 9 373 U.S. 83 (1963). The government asserts that such production and search are not required because
10 the agencies are not part of the “prosecution team,” which the government has arbitrarily defined to

11 exclude the very agencies on whose data, documents, and witnesses it has built its case.

12          The government’s artificial limitation of its Rule 16 and Brady obligations is wrong—the Ninth

13 Circuit has never recognized the “prosecution team” concept that the government invokes. Rather, the

14 government must produce such documents if it has knowledge of, and access to, the materials sought.

15 United States v. Santiago, 46 F.3d 885, 894 (9th Cir. 1995); United States v. Bryan, 868 F.2d 1032, 1036

16 (9th Cir. 1989). As demonstrated below, the government unquestionably has knowledge of, and access

17 to, the requested agency documents because it previously asked for and received carte blanche access

18 to any and all of these agencies’ files as they relate to Theranos and the defendants (Ms. Holmes and Mr.

19 Balwani), and for other reasons. The Court should reject the government’s attempt to build its criminal

20 prosecution out of regulatory agency materials while simultaneously denying Ms. Holmes access to

21 those same sources of evidence that she needs to mount a defense.

22          To that end, this motion seeks the following six narrow categories of documents:

23          Category 1: Any and all correspondence or communications regarding Theranos between the
            government 1 and John Carreyrou, The Wall Street Journal, or their employees, agents, or
24          counsel, and all government documents, communications, correspondence, notes, or recordings
            (including intra-agency and/or inter-agency correspondence) regarding same.
25
            Category 2: Any and all government documents, communications, correspondence, notes, or
26
            1
27        For the purposes of this motion, the “government” is defined to include the Food and Drug
   Administration (“FDA”), the Center for Medicare and Medicaid Services (“CMS”); the California
28 Department of Public Health (“CDPH”); and the Securities and Exchange Commission (“SEC”).
     MOTION TO COMPEL PRODUCTION OF RULE 16 DISCOVERY AND BRADY MATERIALS
     CR-18-00258 EJD                         1
              Case 5:18-cr-00258-EJD Document 67 Filed 04/15/19 Page 7 of 31



 1          recordings (including intra-agency and/or inter-agency communications) regarding Theranos’
            Clinical Laboratory Improvement Amendments (“CLIA”) compliance during the time period of
 2          the charged conspiracies, including but not limited to those that concern the 2015 CLIA survey
            of Theranos.
 3
            Category 3: Any and all correspondence or communications regarding Theranos between the
 4          government and any clinical laboratory company or association affiliated with clinical
            laboratories (including but not limited to LabCorp, Quest Diagnostics, and the American Clinical
 5          Lab Association), or their employees, agents, or counsel, and all government documents,
            communications, correspondence, notes, or recordings (including intra-agency and/or
 6          interagency correspondence) regarding same.

 7          Category 4: Any and all government documents, communications, correspondence, notes, or
            recordings (including intra-agency and/or inter-agency communications) regarding the FDA’s
 8          determination of the type of FDA approval required for Theranos’ proprietary technology.

 9          Category 5: Any and all FBI 302s or other agency ROIs memorializing government
            communications with witnesses, and all government documents, communications,
10          correspondence, notes, or recordings (including intra-agency and/or inter-agency
            correspondence) regarding same.
11
            Category 6: Any and all government documents, communications, correspondence, notes, or
12          recordings (including intra-agency and/or inter-agency communications) regarding the 2013
            CLIA survey of Theranos.
13

14                                         FACTUAL BACKGROUND
15 I.       The Charges.
16          On June 14, 2018, a grand jury returned an indictment charging Ms. Holmes and her co-
17 defendant Ramesh “Sunny” Balwani with two counts of conspiracy to commit wire fraud, 18 U.S.C.

18 § 1349, and nine counts of wire fraud, 18 U.S.C. § 1343, allegedly committed while the two served as

19 Chief Executive Officer (Ms. Holmes) and Chief Operating Officer (Mr. Balwani) of Theranos, Inc.

20 ECF No. 1. A nearly identical superseding indictment was returned on September 6, 2018, adding

21 reference to an additional investor in Theranos. ECF No. 39. The indictment alleges that Ms. Holmes

22 and Mr. Balwani defrauded investors in Theranos by making false and misleading statements regarding,

23 among other things, the capabilities of Theranos’ technology, id. ¶¶ 11-13, and also defrauded patients

24 and doctors through fraudulent claims about the company’s blood tests, id. ¶¶ 14-18.

25 II.      The Government’s Case Rests on Regulatory Agency Materials.
26          The following agencies likely hold material responsive to the defense’s narrowly tailored
27

28
     MOTION TO COMPEL PRODUCTION OF RULE 16 DISCOVERY AND BRADY MATERIALS
     CR-18-00258 EJD                         2
              Case 5:18-cr-00258-EJD Document 67 Filed 04/15/19 Page 8 of 31



 1 requests: FDA, CMS 2; CDPH; and SEC. 3

 2          A.     FDA

 3          The FDA has a broad regulatory scope that encompassed significant aspects of Theranos’

 4 business. The FDA’s mandate includes protecting public health by assuring that medical devices

 5 intended for human use are safe and effective. 4 Additionally, the FDA regulates in-home and laboratory

 6 diagnostic tests through its Office of In Vitro Diagnostics and Radiological Health. 5

 7          The nature of Theranos’ business led to extensive interaction with the FDA, beginning as early

 8 as 2005 when the company first provided the FDA with information about technology then under

 9 development. Theranos representatives met with FDA employees on many occasions in the following
10 years and made a number of submissions during the time period of the charged conspiracies. In mid-

11 2015, for example, the FDA cleared Theranos’ fingerstick HSV-1 test, which was run on Theranos’

12 proprietary technology with samples collected using Theranos’ proprietary collection device. In August

13 2015, after being contacted by the media, the FDA conducted an inspection of Theranos’ facilities.

14 These repeated interactions with the FDA generated a large volume of FDA documents and

15 communications regarding Theranos. The prosecution has produced in discovery over 40,000 pages of

16 FDA documents that it may seek to use in its case-in-chief, including internal FDA communications.

17          But the FDA’s role was not limited to regulating Theranos’ business and devices. The FDA also

18 played a pivotal role in the government’s criminal investigation, as the government’s public statements

19 and charging documents have long made clear. Form AO 257, attached to the Superseding Indictment,

20 lists the FDA among the complainants in the case. ECF No. 39. And the Department of Justice (“DOJ”)

21
           2
             FDA and CMS are component entities of the United States Department of Health and Human
22 Services (“HHS”).
           3
23           The defense does not purport to limit the universe of federal or state agencies over whose
   documents the government has possession, custody, or control for Rule 16 or Brady purposes to these
24 four agencies. Rather, pursuant to Rule 16 and Brady, the defense has tailored the present motion to
   encompass those agencies that are very likely to possess materials falling into one or more of the narrow
25 categories previously requested.
           4
             FDA, What does FDA do?,
26 https://www.fda.gov/AboutFDA/Transparency/Basics/ucm194877.htm (last updated Apr. 3, 2019).
           5
27           FDA, CDRH Offices: Office of In Vitro Diagnostics and Radiological Health,
   https://www.fda.gov/aboutfda/centersoffices/officeofmedicalproductsandtobacco
28 /cdrh/cdrhoffices/ucm115904.htm (last updated Sept. 19, 2018).
     MOTION TO COMPEL PRODUCTION OF RULE 16 DISCOVERY AND BRADY MATERIALS
     CR-18-00258 EJD                         3
                Case 5:18-cr-00258-EJD Document 67 Filed 04/15/19 Page 9 of 31



 1 press release announcing the indictment in this case was joined by FDA Commissioner Scott Gottlieb. 6

 2 These statements accord with the FDA’s key role in developing the government’s case. The

 3 government’s Rule 16 disclosures include memoranda of 41 witness interviews conducted or attended

 4 by FDA agents. The government’s production of these memoranda evidence not only the government’s

 5 reliance on FDA fact-finding, but also the high degree of collaboration between DOJ and FDA in that

 6 process—at least 27 of those 41 interviews were jointly conducted by FDA and DOJ agents or attorneys.

 7 Indeed, as discussed further below, the government has characterized the FDA’s Office of Criminal

 8 Investigations as part of its “prosecution team.”

 9          Furthermore, the Superseding Indictment makes plain the centrality of FDA documents to the

10 case. It alleges that Ms. Holmes and Mr. Balwani falsely “represented to investors that Theranos did not

11 need the [FDA] to approve its proprietary analyzer and tests, but instead that Theranos was applying for

12 FDA approval voluntarily because it was the ‘gold standard’; when in truth [they] knew that by late

13 2013 and throughout 2014, the FDA was requiring Theranos to apply for clearance or approval for its

14 analyzer and tests.” ECF No. 39 ¶ 12(F). During the investigation, the government sought to elicit

15 statements from witnesses as to what FDA was “requiring,” including statements about internal agency

16 communications. See Ex. 1 at 2, 5 (excerpt of FDA interview memorandum of Alberto Gutierrez). The

17 government apparently intends to introduce evidence of the FDA’s purported “requirements” at trial.

18          B.      CMS

19          CMS is another HHS entity that interacted with Theranos during the time period covered by the

20 indictment. CMS regulates all laboratory testing performed on humans in the United States through

21 CLIA. 7 All clinical laboratories require a CLIA certificate and are subject to CMS oversight.

22          Theranos’ operation of a clinical laboratory led to substantial contact with CMS. For example, a

23 CMS representative visited Theranos and toured its facilities in 2012. Theranos representatives also met

24
           6
             United States Attorney’s Office Northern District of California, Theranos Founder and Former
25 Chief Operating Officer Charged in Alleged Wire Fraud Schemes (June 15, 2018),
   https://www.justice.gov/usao-ndca/pr/theranos-founder-and-former-chief-operating-officer-charged-
26 alleged-wire-fraud-schemes.
            7
27          CMS, Clinical Laboratory Improvement Amendments (CLIA),
   https://www.cms.gov/Regulations-and-Guidance/Legislation/CLIA/index.html (last updated Mar. 29,
28 2019).
     MOTION TO COMPEL PRODUCTION OF RULE 16 DISCOVERY AND BRADY MATERIALS
     CR-18-00258 EJD                         4
                Case 5:18-cr-00258-EJD Document 67 Filed 04/15/19 Page 10 of 31



 1 with CMS employees in late 2013 and early 2014. As discussed below in the section regarding CDPH,

 2 the CDPH’s California Laboratory Field Services section conducted a December 2013 inspection of

 3 Theranos in collaboration with CMS. And CMS conducted a survey of Theranos’ facilities in

 4 September 2015, purportedly spurred by two complaints CMS had received, as well as media stories on

 5 Theranos. CMS also conducted an inspection of Theranos’ Arizona laboratory in September 2016.

 6 Ultimately, CMS proposed sanctions in 2016 against Theranos based on the inspections that it

 7 performed in 2015 and 2016.

 8          The government’s production of CMS materials is highly selective, however. The prosecution

 9 has made three productions of documents it obtained from CMS, totaling over 260,000 pages and an
10 additional 8 GB of data, which it may attempt to offer in its case-in-chief. These documents largely

11 concern patient lab test results, documents that Theranos submitted to CMS in connection with the 2015

12 survey, and external CMS communications with Theranos. Conspicuously missing are any internal

13 agency communications that were created in the many years of CMS’ oversight of Theranos.

14          C.      CDPH

15          CMS is not the only agency that oversaw Theranos’ CLIA compliance. Rather, CLIA envisions

16 extensive state-federal cooperation to enforce the federal standards. To that end, federal law empowers

17 qualified state agencies to issue CLIA accreditation. See 42 U.S.C. § 263a(e) (CLIA accreditation

18 materials may be submitted to an approved “State agency”); see also 42 C.F.R. § 493.553 (listing

19 documentation required for an approved “State licensure program” to issue CLIA accreditations). The

20 federal CMS website directs new applicants for CLIA certifications to file their “CLIA application

21 form” with “the local State Agency for the state in which [their] laboratory resides.” 8

22          A state agency often is responsible for lab accreditation through this federal-state scheme, but

23 CMS “retains ultimate authority over the applicable CLIA laboratory testing within the State program.” 9

24

25          8
             CMS, How to Apply for a CLIA Certificate, Including International Laboratories,
   https://www.cms.gov/Regulations-and-
26 Guidance/Legislation/CLIA/How_to_Apply_for_a_CLIA_Certificate_International_Laboratories.html
   (last updated Nov. 9, 2017).
27         9
             CMS, Partners in Laboratory Oversight (Sept. 2006), https://www.cms.gov/Regulations-and-
28 Guidance/Legislation/CLIA/Downloads/090606-RevPartners-Lab-Oversight.pdf.
     MOTION TO COMPEL PRODUCTION OF RULE 16 DISCOVERY AND BRADY MATERIALS
     CR-18-00258 EJD                         5
             Case 5:18-cr-00258-EJD Document 67 Filed 04/15/19 Page 11 of 31



 1 Accordingly, CMS retains significant control over a state agency’s CLIA enforcement standards and

 2 over the data it collects. Federal regulations mandate that CMS ensure that the “State’s requirements for

 3 laboratories are equal to, or more stringent than,” the federal standards. 42 C.F.R. § 493.555(a). And

 4 those same regulations require that the state agency regularly notify CMS of any significant CLIA

 5 enforcement actions and to provide to CMS, upon request, any inspection schedules “for validation

 6 purposes.” 42 C.F.R. § 493.555(c)(5); see also 42 C.F.R. § 493.557(b)(9) (requiring state licensure

 7 program to submit “information for the review of the State’s enforcement procedures for laboratories

 8 found to be out of compliance with the State’s requirements”). Moreover, state agencies are obligated to

 9 take enforcement action on behalf of CMS “against laboratories found by CMS not to be in compliance”
10 with federal standards and to “report these enforcement actions to CMS.” 42 C.F.R. § 493.557(b)(13).

11 State agencies pay fees under contracts with CMS and must “reapply to CMS every 2 years” to renew

12 their status. 42 C.F.R. § 493.557(b)(14). It is no wonder, then, that CMS employees interviewed by the

13 government in this case describe their state counterparts as acting as CMS “agents” when conducting

14 routine CLIA inspections.

15          The California state agency division with responsibility over Theranos’ CLIA compliance was

16 the CDPH’s Laboratory Field Services section. The office’s mission “is to ensure compliance with State

17 and federal clinical laboratory laws and regulations” in part by “performing biannual onsite inspections

18 to ensure accuracy and reliability of laboratory test results.” 10 The CDPH conducted an initial survey of

19 Theranos in January 2012 and conducted another in December 2013. At the culmination of the 2013

20 survey, the CDPH issued a few standard-level deficiencies, which Theranos promptly corrected. The

21 CDPH then reissued Theranos’ CLIA certification.

22          D.     SEC

23          The SEC began investigating Theranos immediately following publication of an October 15,

24 2015, Wall Street Journal article regarding the company. The DOJ began its investigation shortly

25 thereafter. It appears that by early 2016, the SEC and DOJ were jointly investigating the company. The

26

27          10
             CDPH, Laboratory Field Services,
28 https://www.cdph.ca.gov/Programs/OSPHLD/LFS/Pages/CLIA.aspx (last updated July 12, 2018).
     MOTION TO COMPEL PRODUCTION OF RULE 16 DISCOVERY AND BRADY MATERIALS
     CR-18-00258 EJD                         6
             Case 5:18-cr-00258-EJD Document 67 Filed 04/15/19 Page 12 of 31



 1 SEC and DOJ’s investigation included parallel document requests to Theranos. See Ex. 2 (excerpts

 2 from 10/22/15 SEC document request and 1/11/16 DOJ subpoena requesting documents provided to

 3 investors). FBI 302 memoranda identify SEC agents as having participated in at least 57 joint witness

 4 interviews with DOJ attorneys or case agents assigned to the government’s investigation. See, e.g., Exs.

 5 3 (excerpt of 302 memorandum of Craig Hall); 4 (excerpt of 302 memorandum of Daniel Mosley). The

 6 SEC’s investigation led to civil complaints against Theranos, Ms. Holmes, and Mr. Balwani in March

 7 2018, three months before the initial indictment was returned in this case. The SEC’s case against

 8 Theranos and Ms. Holmes was resolved, while the case against Mr. Balwani remains pending before this

 9 Court. The SEC and DOJ’s collaboration nevertheless continues; a deponent in the SEC case recently
10 testified that he had prepared for his deposition on a call attended by both SEC and DOJ attorneys. The

11 SEC also continues to provide the prosecution with documents produced by the SEC in the civil case.

12 III.     The Government Artificially Limits the Scope of its Rule 16 and Brady Obligations.

13          The government made its first production in this case on August 7, 2018, and has produced

14 documents on a rolling basis thereafter. Conspicuous gaps exist in the agency records produced. On

15 February 5, 2019, the defense wrote to the government requesting certain agency materials under Rule

16 16 and Brady. See Ex. 5 at 1-2 (collected correspondence with government). On February 8, 2019, the

17 defense requested five additional categories of agency materials and reiterated that the agencies subject

18 to its request included the FDA, CMS, and SEC, among others. See id. at 3-4.

19          The government responded only to the February 5 letter. See id. at 5-7. Notably, in its response,

20 the government did not dispute that the requested documents were material to the defense under either

21 Rule 16 or Brady. Rather, the government stated that it was refusing the defense’s request based solely

22 on which agency maintained the documents. The government divided the agencies identified in the

23 defense’s letter into two groups: (1) those that constitute what it defines as the “the ‘prosecution

24 team’”—i.e., the United States Attorney’s Office, the Federal Bureau of Investigation, the United States

25 Postal Inspection Service, and the FDA’s Office of Criminal Investigation, (2) and those that do not—

26 i.e., everything else, including the remainder of the FDA, the SEC, and CMS. See id. According to the

27 government, its Rule 16 and Brady obligations extend only to agencies that are part of what it defines to

28
     MOTION TO COMPEL PRODUCTION OF RULE 16 DISCOVERY AND BRADY MATERIALS
     CR-18-00258 EJD                         7
             Case 5:18-cr-00258-EJD Document 67 Filed 04/15/19 Page 13 of 31



 1 be the “prosecution team.” Id. The government cited no authority for this limitation.

 2          On March 27, 2019, the defense replied to the government’s letter, explaining that its conception

 3 of the “prosecution team” is wrong and reiterating its request for the categories of materials that are the

 4 subject of this motion. See id. at 8-12. The defense requested that the government meet and confer

 5 regarding the requests outlined in that letter, as well as those from the defense’s unanswered February 8

 6 letter. See id. The parties met and conferred on April 1, 2019, and again four days later on April 5,

 7 2019, during which the government twice reiterated its position that the defense is not entitled to the

 8 requested documents. Additionally, during the April 5 conference, the government offered to

 9 “voluntarily request” the documents from the relevant agencies but at the same time relayed messages
10 from the agencies suggesting that any such request would be futile. See id. at 14-15. According to the

11 government, at least some of the agencies expressed misgivings about producing documents that would

12 go “directly to” the defense. While the agencies complied with the government’s requests to produce

13 voluminous documents during the investigation, they indicated that they would be less likely to agree to

14 produce the requested documents post-indictment to assist in preparing the defense. See id. Other

15 agency statements relayed by the government communicated the same point. See id.

16          On April 7, 2019, it being apparent that the defense and the government fundamentally disagreed

17 about the scope of the government’s discovery obligations, and given the statements from the agencies

18 suggesting that they are not likely to assist in collecting the requested documents absent a court order,

19 the defense wrote to the government stating its intention to file this motion. See id. at 14-15.

20                                              GOVERNING LAW

21 I.       Rule 16

22          Rule 16(a)(1)(E) “grants criminal defendants a broad right to discovery.” United States v.

23 Stever, 603 F.3d 747, 752 (9th Cir. 2010). The rule requires the production, upon the defendant’s

24 request, of documents within the government’s possession, custody, or control that are “material to

25 preparing the defense.” Fed. R. Crim. P. 16(a)(1)(E). The standard for materiality is not burdensome;

26 evidence—whether inculpatory or exculpatory—is “material” for purposes of Rule 16 if it is “helpful” to

27 crafting a defense. Stever, 603 F.3d at 752 (internal quotation marks omitted); see also United States v.

28
     MOTION TO COMPEL PRODUCTION OF RULE 16 DISCOVERY AND BRADY MATERIALS
     CR-18-00258 EJD                         8
             Case 5:18-cr-00258-EJD Document 67 Filed 04/15/19 Page 14 of 31



 1 Bergonzi, 216 F.R.D. 487, 501 (N.D. Cal. 2003) (“The materiality requirement [of Rule 16], however, is

 2 not a ‘heavy burden’ . . . .”). A defendant need only make a “threshold showing of materiality,” which

 3 entails “a presentation of facts which would tend to show” that the government possesses helpful

 4 information. Stever, 603 F.3d at 752 (internal quotation marks omitted). “Rule 16 is thus broader than

 5 Brady,” encompassing not only exculpatory or impeaching information but any documents that are

 6 “relevant to developing a possible defense.” United States v. Muniz-Jaquez, 718 F.3d 1180, 1183 (9th

 7 Cir. 2013); see also United States v. Thomas, 545 F. Supp. 2d 1018, 1025 (N.D. Cal. 2008) (granting

 8 Rule 16 discovery of material “relevant” to anticipated defense argument). The government does not

 9 dispute that the documents sought here meet the standard for production—i.e., that they are material to
10 the preparation of the defense. Rather, the government tries to confine its obligations by redefining the

11 standard for possession, custody, and control.

12          Rule 16(a)(1)(E) sweeps broadly beyond materials in the prosecutor’s physical possession to

13 include documents maintained by other government agencies if the prosecutor has knowledge of, and

14 access to, the documents sought. United States v. Bryan, 868 F.2d 1032, 1036 (9th Cir. 1989); see also

15 Stever, 603 F.3d at 752 (“Information is in the possession of the government if the prosecutor has

16 knowledge of and access to the documents sought by the defendant.” (internal quotation marks

17 omitted)). At a minimum, a prosecutor is “deemed to have knowledge of and access to anything in the

18 possession, custody or control of any federal agency participating in the same investigation of the

19 defendant.” Bryan, 868 F.2d at 1036. But, as the Ninth Circuit has held, agency involvement is a

20 sufficient but not necessary factor in determining a prosecutor’s possession, custody, or control over an

21 agency’s documents. See United States v. Santiago, 46 F.3d 885, 893-94 (9th Cir. 1995) (holding that

22 prosecutor had possession of documents maintained by Bureau of Prisons despite district court’s finding

23 that the agency had not participated in the “particular investigation” culminating in the indictment). The

24 Ninth Circuit thus has expressly rejected the proposition, urged by the government here, that the

25 government’s Rule 16 obligations are limited to members of the “prosecution team.” See United States

26 v. W. R. Grace & Co., 401 F. Supp. 2d 1069, 1078 (D. Mont. 2005) (noting that the “‘prosecution team’

27 concept . . . is a product of case law from other circuits” that is incompatible with Ninth Circuit law).

28
     MOTION TO COMPEL PRODUCTION OF RULE 16 DISCOVERY AND BRADY MATERIALS
     CR-18-00258 EJD                         9
              Case 5:18-cr-00258-EJD Document 67 Filed 04/15/19 Page 15 of 31



 1          A prosecutor’s knowledge of, and access to, agency documents can be shown in several ways.

 2 As noted above, knowledge of, and access to, agency files is assumed if the agency was involved in

 3 more than a minor way with the government’s investigation. See, e.g., Bryan, 868 F.2d at 1036 (holding

 4 IRS documents discoverable in mail fraud prosecution involving false tax returns); see also United

 5 States v. Salyer, 271 F.R.D. 148, 156 (E.D. Cal. 2010) (contrasting agencies that provide “significant

 6 amounts of information to the prosecutor,” over whose documents the prosecutor will be deemed to have

 7 access, with agencies from which the prosecutor has “obtained a stray document or two,” over whose

 8 documents he may lack access). But knowledge and access may also be demonstrated by the fact that

 9 the government previously obtained information from an agency for use in its case. In Santiago, the
10 Ninth Circuit found that the prosecutor “certainly” knew about and could access the requested prison file

11 on an inmate witness because the prosecutor had been able to obtain the defendant’s prison file from the

12 Bureau of Prisons. See 46 F.3d at 894. Similarly, in W. R. Grace the court held that the government’s

13 production to the defense of documents from a federal agency that were favorable to the prosecution

14 demonstrated its knowledge of, and access to, additional, related documents sought by the defense. See

15 401 F. Supp. 2d at 1085; accord United States v. Trevino, 556 F.2d 1265, 1272 (5th Cir. 1977)

16 (“Certainly the prosecutor would not be allowed to avoid disclosure of evidence by the simple expedient

17 of leaving relevant evidence to repose in the hands of another agency while utilizing his access to it in

18 preparing his case for trial; such evidence is plainly within his Rule 16 ‘control.’”).

19 II.      Brady
20          The Due Process Clause of the Fifth Amendment requires disclosure of evidence in the

21 government’s possession, custody, or control that is favorable to the accused and material to either guilt

22 or punishment. Brady v. Maryland, 373 U.S. 83, 87 (1963). Evidence is favorable “either because it is

23 exculpatory, or because it is impeaching.” United States v. Price, 566 F.3d 900, 907 (9th Cir. 2009)

24 (internal quotation marks omitted). Before trial, assessing the materiality of potential Brady evidence

25 “necessarily is speculative on so many matters that simply are unknown and unknowable until trial

26 begins.” United States v. Safavian, 233 F.R.D. 12, 16 (D.D.C. 2005). For this reason, the Ninth Circuit

27 has indicated that, in the pre-trial context, “the proper test” for materiality “should be an evaluation of

28
     MOTION TO COMPEL PRODUCTION OF RULE 16 DISCOVERY AND BRADY MATERIALS
     CR-18-00258 EJD                         10
             Case 5:18-cr-00258-EJD Document 67 Filed 04/15/19 Page 16 of 31



 1 whether the evidence is favorable to the defense” and that any doubts “should be resolved in favor of the

 2 defendant and full disclosure made.” Price, 566 F.3d at 913 n.14 (internal quotation marks omitted); see

 3 also United States v. Olsen, 704 F.3d 1172, 1183 n.3 (9th Cir. 2013) (citing Safavian for this

 4 proposition). In this way, the materiality test for Brady and Rule 16 collapse in the pre-trial context.

 5          The test for whether the government has “possession, custody, or control” over agency materials

 6 for Brady purposes is the same one that applies in the Rule 16 context—that is, the government must

 7 disclose any Brady material housed at government agencies of which it has knowledge and to which it

 8 has access. See Bryan, 868 F.2d at 1073; W.R. Grace, 401 F. Supp. 2d at 1078; see also United States v.

 9 Zuno-Arce, 44 F.3d 1420, 1427 (9th Cir. 1995) (“Exculpatory evidence cannot be kept out of the hands
10 of the defense just because the prosecutor does not have it, where an investigating agency does.”),

11 overruled on other grounds by Valerio v. Crawford, 306 F.3d 742, 764 (9th Cir. 2002) (en banc). Any

12 other rule “would undermine Brady by” permitting the prosecutor selectively to comb agency files for

13 inculpatory materials while leaving exculpatory or impeachment evidence behind and out of the

14 defense’s reach. Zuno-Arce, 44 F.3d at 1427. The potential for that type of abuse is particularly acute in

15 complex prosecutions borne of prior regulatory inquiries by federal or state agencies. See United States

16 v. Wood, 57 F.3d 733, 737 (9th Cir. 1995). In Wood, the Ninth Circuit remanded a conviction for

17 conspiracy to defraud the FDA based on the government’s suppression of exculpatory material compiled

18 and maintained by the FDA. See id. (holding that, “[f]or Brady purposes, the FDA and prosecutor were

19 one” because the agency had “consulted with the prosecutor in the steps leading to [the] prosecution” for

20 violation of a regulatory scheme that it oversaw). The court explained that the “government cannot with

21 its right hand say it has nothing while its left hand holds what is of value,” especially where an “agency

22 interested in the prosecution” maintained files containing exculpatory information. Id.

23                                                  ARGUMENT

24 I.       The Government Must Produce Responsive Documents Maintained by CMS and FDA.

25          A.      The Government Has Knowledge of, and Access to, the Requested FDA and CMS

26                  Documents.

27          Under Ninth Circuit law, the government has access to, and knowledge of, the requested FDA

28
     MOTION TO COMPEL PRODUCTION OF RULE 16 DISCOVERY AND BRADY MATERIALS
     CR-18-00258 EJD                         11
             Case 5:18-cr-00258-EJD Document 67 Filed 04/15/19 Page 17 of 31



 1 and CMS documents. Stever, 603 F.3d at 752. The government itself has demonstrated this knowledge

 2 and access in several ways. First, a U.S. Postal Inspector investigating Theranos (whom the government

 3 considers part of the “prosecution team”) made a written request for access to nonpublic records and

 4 information at the FDA. See Ex. 6. The inspector’s request was broad, covering any and all “[r]ecords

 5 and files maintained or created by the [FDA] concerning Theranos” as well as “the access and ability to

 6 conduct and participate in interviews of FDA employees concerning their interactions with Theranos.”

 7 Id. The FDA voluntarily granted that request, see Ex. 7, which alone establishes the government’s

 8 access to these categories of documents under Rule 16. See, e.g., Santiago, 46 F.3d at 894

 9 (government’s prior request and receipt of related agency materials demonstrates knowledge of and
10 access to that type of document); W.R. Grace, 401 F. Supp. 2d at 1079 (“The agencies supplied the

11 requested information to the prosecution and that shows that the prosecution has access to the agencies’

12 files.”); see also United States v. Cerna, 633 F. Supp. 2d 1053, 1060 (N.D. Cal. 2009) (holding that,

13 under Brady, an agency’s grant of access to its files indicates the government’s possession, custody, and

14 control over favorable information in those files). 11

15          Second, the United States Attorney’s Office issued identical litigation holds to the FDA and

16 CMS in 2017. See Ex. 8. In his letters to the agencies, Assistant United States Attorney Jeff Schenk

17 explained that the hold applied to “[a]ny and all communication between a Theranos, Inc. employee and

18 an [FDA/CMS] employee” as well as “[a]ny and all communication between [FDA/CMS] employees

19 concerning Theranos, Inc.” Id. These requests demonstrate not only the government’s access to CMS

20 and FDA documents falling into these broad categories, but also its literal control over their

21 maintenance. They also demonstrate the government’s determination that CMS and FDA were likely to

22 have information critical to the case such that its destruction could lead to discovery sanctions against

23 the prosecution under Rule 16. That determination was sound; it is beyond reasonable dispute that these

24 regulatory agencies maintain documents falling within Rule 16’s broad definition of materiality given

25
            11
26            Although the defense does not possess a written access request from the government to the
   CMS, the record strongly suggests that a similar request—either written or oral—was made and granted
27 in light of the large volume of CMS material the government has produced to date. As noted in the text
   above, on July 25, 2017, the government made a broad request to CMS requesting preservation of
28 records, including internal agency communications, dating back to 2003. See Ex. 8.
     MOTION TO COMPEL PRODUCTION OF RULE 16 DISCOVERY AND BRADY MATERIALS
     CR-18-00258 EJD                         12
             Case 5:18-cr-00258-EJD Document 67 Filed 04/15/19 Page 18 of 31



 1 their repeated contact with Theranos as detailed above. The government has not explained why it

 2 believes that it no longer has access to agency documents it ordered preserved less than two years ago.

 3          Third, the government’s access to CMS and FDA documents is evidenced by the substantial

 4 amount of documents from these very agencies it has produced as evidence that it may attempt to offer

 5 at trial. Courts regularly find such productions of purportedly inculpatory material from an agency

 6 sufficient to establish access to and knowledge of an agency’s files. See, e.g., W.R. Grace, 401 F. Supp.

 7 2d at 1085; United States v. Prokop, 2012 WL 475543 (D. Nev. Feb. 12, 2012), aff’d in relevant part,

 8 2012 WL 2375011 (D. Nev. June 22, 2012); see also United States v. Libby, 429 F. Supp. 2d 1, 11

 9 (D.D.C. 2006) (noting the inequity that would result if the government were able to use agency
10 documents “to investigate the alleged” crime and to “obtain[] the indictment” and yet withhold

11 documents from those agencies in response to a Rule 16 discovery request; “[s]uch a result would

12 clearly conflict with the purpose and spirit of the rules governing discovery in criminal cases”).

13          In sum, the government has knowledge of, and access to, the broad categories of Theranos-

14 related documents it has sought and obtained from CMS and FDA. But, even absent that showing, the

15 government’s access and knowledge would be imputed under Ninth Circuit law, at least with respect to

16 the FDA. See Bryan, 868 F.2d at 1036 (knowledge and access assumed for agencies “participating in

17 the same investigation” of a defendant). As noted above, the FDA participated extensively in the

18 investigation that led to the indictment in this case, including by conducting 27 joint interviews of

19 potential witnesses with the DOJ and interviewing at least 14 more individuals on its own.

20          It thus is sensible that the government has conceded that the FDA’s Office of Criminal

21 Investigations is part of what it calls the “prosecution team.” That concession, however, makes its

22 refusal to search the remainder of the FDA’s files under Rule 16 or Brady all the more puzzling. The

23 government’s attempt to split the FDA in half has no basis in the governing law. See United States v.

24 Swenson, 2013 WL 4735591, at *2 (D. Idaho Sept. 3, 2013) (rejecting argument that civil and criminal

25 divisions of IRS should be treated as distinct under Rule 16); W. R. Grace, 401 F. Supp. 2d at 1086

26 (rejecting an attempt to partition the EPA criminal investigation unit from “the agency’s civil side,” and

27 finding that “there is no support in the rules of discovery or the relevant case law for such a

28
     MOTION TO COMPEL PRODUCTION OF RULE 16 DISCOVERY AND BRADY MATERIALS
     CR-18-00258 EJD                         13
             Case 5:18-cr-00258-EJD Document 67 Filed 04/15/19 Page 19 of 31



 1 distinction”). It also has no basis in the facts of this case, given that the indictment lists the FDA—not

 2 the FDA Office of Criminal Investigations—as a complainant, and that the indictment was announced

 3 under the FDA Commissioner’s name. See Wood, 57 F.3d at 737 (the prosecutor and the entire FDA

 4 “were one” for discovery purposes in fraud prosecution implicating FDA regulations). The

 5 government’s concession fully undermines its position that FDA documents are not discoverable under

 6 Rule 16, or that its Brady obligations do not extend to the regulatory portions of the FDA.

 7          B.      The Requested CMS and FDA Documents Are Material and Favorable.

 8          Within the broad categories of Theranos-related documents at the FDA and CMS to which the

 9 government has access—i.e., all “[r]ecords and files maintained or created by the [FDA/CMS]
10 concerning Theranos”—the defense at this time moves to compel the following four narrow categories

11 of material CMS and/or FDA documents under Rule 16 and/or favorable material under Brady: (1)

12 CMS and FDA communications regarding Theranos with John Carreyrou or the Wall Street Journal; (2)

13 CMS documents and communications regarding Theranos’ CLIA compliance; (3) CMS and FDA

14 communications regarding Theranos with other clinical laboratory companies; and (4) FDA documents

15 and communications regarding its determination of the type of approval required for Theranos’

16 technology. Notably, as set forth above, the government has not disputed the materiality of documents

17 falling into these or the other categories addressed in this motion and has resisted compliance and even

18 the obligation to search for documents solely on the basis of its flawed “prosecution team” argument.

19                  1.     CMS and FDA Communications Regarding Theranos with John Carreyrou

20                         or the Wall Street Journal.

21          The defense seeks:

22          Any and all correspondence or communications regarding Theranos between the government and
            John Carreyrou, The Wall Street Journal, or their employees, agents, or counsel, and all
23          government documents, communications, correspondence, notes, or recordings (including intra-
            agency and/or inter-agency correspondence) regarding same.
24

25          These documents are material under Rule 16 and favorable under Brady/Giglio. John Carreyrou
26 is a Wall Street Journal reporter who authored a series of articles on Theranos starting in late 2015.

27 Carreyrou’s reporting (later published in a New York Times bestselling book) and other media coverage

28
     MOTION TO COMPEL PRODUCTION OF RULE 16 DISCOVERY AND BRADY MATERIALS
     CR-18-00258 EJD                         14
             Case 5:18-cr-00258-EJD Document 67 Filed 04/15/19 Page 20 of 31



 1 state and imply that he was in contact with several Theranos, FDA, and CMS employees beginning in

 2 early 2015, including former Theranos employees Tyler Shultz and Erika Cheung and FDA employee

 3 Alberto Gutierrez. Carreyrou’s actions, however, went beyond reporting the Theranos story; rather,

 4 Carreyrou shaped the story in important respects. He repeatedly prodded confidential sources to

 5 complain about Theranos. He then lobbied the CMS and FDA to follow up on complaints from his

 6 sources. See Exs. 9 (internal CMS communication showing agency following up on complaint after

 7 contact from Carreyrou); 10 (internal FDA briefing memo on Theranos indicating that 2015 inspection

 8 was prompted by contact from Carreyrou). Carreyrou also attempted to persuade at least one of his

 9 sources to file a complaint with either the FDA or CMS so as to obtain whistleblower protection. 12 And
10 Carreyrou’s Wall Street Journal articles indicate that he cultivated multiple sources at CMS and FDA,

11 attributing facts to persons “familiar” with the agencies’ concerns or the results of confidential

12 surveys. 13 Articles published in the Journal in 2016 detailed the findings of leaked agency documents,

13 including the 2015 CMS survey findings, 14 leaks that Carreyrou later attributed to a source “in the

14 federal government who had access to [the documents].” 15

15          Moreover, CMS and FDA documents indicate that Carreyrou’s pursuit of Theranos likely

16 influenced the agencies’ handling of matters relating to the company. In October 2015, for example, an

17 FDA employee wrote that “[e]arlier this summer we learned from a Wall Street Journal reporter of a

18 whistleblower” who raised concerns about Theranos’ assays and that “[a] directed inspection was

19 requested” by the agency. Ex. 10. Additional statements from CMS and FDA employees indicate the

20 same. For example, one CMS employee noted, “[i]t would have been normal for the state to survey

21
            12
               Further, an Arizona physician who assisted Carreyrou with his reporting on Theranos
22 contacted a CMS official who, in response to the physician’s concerns, advised the physician to submit
   an anonymous complaint to CMS about Theranos’ Arizona laboratory. The Arizona physician then
23 followed the instruction of the CMS official and submitted the anonymous complaint to CMS. See Ex.
   11 (excerpt of FDA interview memorandum of Dr. Nicole Sundene).
24          13
               See, e.g., John Carreyrou, Hot Startup Theranos Dials Back Lab Tests at FDA’s Behest, Wall
25 St. J., Oct. 16, 2015, https://www.wsj.com/articles/hot-startup-theranos-dials-back-lab-tests-at-fdas-
   behest-1444961864.
26          14
               See, e.g., John Carreyrou, Regulators Propose Banning Theranos Founder Elizabeth Holmes
   for at Least Two Years, Wall St. J., Apr. 13, 2016, https://www.wsj.com/articles/regulators-propose-
27 banning-theranos-founder-elizabeth-holmes-for-at-least-two-years-1460570869.
            15
28             John Carreyrou, Bad Blood 284 (2018).
     MOTION TO COMPEL PRODUCTION OF RULE 16 DISCOVERY AND BRADY MATERIALS
     CR-18-00258 EJD                         15
             Case 5:18-cr-00258-EJD Document 67 Filed 04/15/19 Page 21 of 31



 1 them in 2015, however, due to the media attention Theranos was receiving at the time and due to the

 2 complaints CMS had received about Theranos, it was determined that [CMS] would conduct the survey

 3 instead.” Ex. 12 (excerpt of FDA interview memorandum of Sarah Bennett). An FDA employee also

 4 noted that the agency decided to inspect Theranos after speaking with “a Wall Street Journal reporter”

 5 on “at least two occasions.” Ex. 1. Carreyrou’s involvement with Theranos’ regulators was so

 6 extensive that on at least one occasion the company first learned of confidential CMS findings from

 7 discussions with the Wall Street Journal. See Ex. 13 (1/22/16 email from Theranos to CMS).

 8          In sum, the government’s productions to date (incomplete as they are) reveal a story of the

 9 regulators’ actions against Theranos that conflicts with the narrative in the government’s charging
10 documents and public statements. At trial, the government will attempt to offer CMS and FDA

11 inspection findings as proof of its allegations that Theranos’ technology did not function as claimed. In

12 evaluating the government’s case, the jury should be aware that an outside actor, eager to break a story

13 (and portray the story as a work of investigative journalism), was exerting influence on the regulatory

14 process in a way that appears to have warped the agencies’ focus on the company and possibly biased

15 the agencies’ findings against it. Documents showing the agencies’ interactions with Carreyrou thus go

16 to the heart of the government’s case.

17          The government’s productions to date, however, are likely only the tip of the iceberg. In several

18 instances, the documents refer to or imply the existence of earlier conversations between agency

19 employees and Carreyrou that the defense does not possess. See, e.g., Exs. 9 (email thread containing a

20 copied and pasted snippet of an email from Carreyrou to CMS); 14 (8/12/15 email from Carreyrou to

21 FDA “sum[ming] up” a prior conversation); 15 (9/2/15 internal FDA email revealing advance notice of

22 first Carreyrou article). And, even more tellingly, the government has refused to produce almost any

23 internal CMS and FDA communications. The government does not deny that agency communications

24 with or referencing Carreyrou exist. The Court should compel their production.

25                 2.      CMS Documents and Communications Regarding Theranos’ CLIA

26                         Compliance Before and After the 2015 CLIA Survey.

27          As noted above, CMS conducted CLIA surveys of Theranos in 2015 and 2016 that eventually led

28
     MOTION TO COMPEL PRODUCTION OF RULE 16 DISCOVERY AND BRADY MATERIALS
     CR-18-00258 EJD                         16
             Case 5:18-cr-00258-EJD Document 67 Filed 04/15/19 Page 22 of 31



 1 to the company ceasing its laboratory operations. Under federal law discussed above, CMS retained

 2 ultimate authority over Theranos’ CLIA compliance throughout the time period of the charged

 3 conspiracies and well before it took the reins from the CDPH based in part on media coverage of the

 4 company in 2015. The defense therefore seeks:

 5          Any and all government documents, communications, correspondence, notes, or recordings
            (including intra-agency and/or inter-agency communications) regarding Theranos’ Clinical
 6          Laboratory Improvement Amendments (“CLIA”) compliance during the time period of the
            charged conspiracies, including but not limited to those that concern the 2015 CLIA survey of
 7          Theranos.

 8          These documents are material under Rule 16 because they bear directly on a key element of the

 9 government’s allegations against Ms. Holmes—i.e., that her statements regarding Theranos’ laboratory
10 capabilities contained material falsehoods. See United States v. Lindsey, 850 F.3d 1009, 1013-14 (9th

11 Cir. 2017). Based on the government’s voluminous Rule 16 productions of CMS data pertaining to the

12 2015 survey, it appears that the government will attempt to rely on that survey as proof of the alleged

13 falsehoods. It follows then that all of the agency’s documents pertaining to that survey—including any

14 internal communications—are material under Rule 16. After all, Rule 16 does not require that

15 documents be exculpatory to be helpful or “relevant to developing a possible defense.” Muniz-Jaquez,

16 718 F.3d at 1183. The defense cannot determine the full import of the CMS data on which the

17 government apparently intends to construct its case based on only those CMS documents cherry picked

18 by the government. Rather, the defense needs—and is entitled to—the full picture, even if the additional

19 documents are arguably inculpatory. Rule 16 does not permit the government selectively to pick and

20 choose which agency documents related to a series of relevant events it wishes to produce. The

21 government’s contortions with respect to this set of documents demonstrate why the Ninth Circuit was

22 correct to reject the “prosecution team” concept as a limitation on Rule 16.

23          Moreover, CMS documents in the years and months preceding its 2015 and 2016 interventions

24 also are material under Rule 16 and likely exculpatory under Brady. The government’s CMS witnesses

25 admit that the agency was motivated to conduct the 2015 survey in part by contact between CMS

26 employees and Carreyrou and media attention. See, e.g., Ex. 12. CMS internal documents and

27 communications would demonstrate the degree to which the agency let improper considerations or

28
     MOTION TO COMPEL PRODUCTION OF RULE 16 DISCOVERY AND BRADY MATERIALS
     CR-18-00258 EJD                         17
             Case 5:18-cr-00258-EJD Document 67 Filed 04/15/19 Page 23 of 31



 1 external pressure cloud its regulatory decisions and bias its findings. Additionally, if CMS was in

 2 receipt of any earlier Theranos data in 2013-2015 (which it almost certainly was due to the reporting

 3 requirements imposed by federal law on CDPH to share inspection and enforcement data with CMS)

 4 and/or complaints concerning Theranos, and saw nothing out of the ordinary until Carreyrou and the

 5 firestorm set off by his reporting spurred the agency to action, the defense is entitled to that information

 6 under Rule 16 and Brady. In sum, the government cannot rely on a subset of documents concerning one

 7 survey of Theranos to build its case while leaving material documents and exculpatory information to

 8 repose at CMS. See, e.g., Wood, 57 F.3d at 737. The requested documents must be produced.

 9                  3.     CMS and FDA Communications Regarding Theranos with Other Clinical

10                         Laboratory Companies.

11          The defense also seeks:

12          Any and all correspondence or communications regarding Theranos between the government and
            any clinical laboratory company or association affiliated with clinical laboratories (including but
13          not limited to LabCorp, Quest Diagnostics, and the American Clinical Lab Association), or their
            employees, agents, or counsel, and all government documents, communications, correspondence,
14          notes, or recordings (including intra-agency and/or interagency correspondence) regarding same.

15 These documents are material under Rule 16 and favorable under Brady for similar reasons as those

16 showing Carreyrou’s contacts with the agencies. The market for diagnostic testing in the United States

17 is dominated by a few powerful incumbents, namely Laboratory Corporation of America (“LabCorp”)

18 and Quest Diagnostics Inc. (“Quest”). 16 The two companies and affiliated trade groups spend millions

19 of dollars every year lobbying law and policy makers. 17 Theranos’ entrance into this market would have

20 threatened their privileged position. It is not surprising, then, that the government’s production of FDA

21 documents contains a complaint that Quest filed against Theranos in August 2015. That complaint

22 sparked internal debate at the FDA about what next steps, if any, should be taken. See Ex. 16 (9/23/15

23 internal FDA email chain). The laboratory companies also spoke critically of the company in the media;

24
           16
              Robert Michel, Analysis of Lab Testing Market Reveals Competitive Shifts, The Dark
25 Intelligence Grp. (July 23, 2001), https://www.darkintelligencegroup.com/the-dark-report/clinical-
   laboratory-trends/analysis-of-lab-testing-market-reveals-competitive-shifts/ (noting that the two
26 companies together account for more than 60% of the domestic market for clinical laboratory testing).
            17
27           David Lim, Clinical Lobbying Spikes as PAMA Cuts Kick into Effect, MedTech Dive (Feb. 1,
   2019), https://www.medtechdive.com/news/clinical-lab-lobbying-spikes-as-pama-cuts-kick-into-
28 effect/547278/.
     MOTION TO COMPEL PRODUCTION OF RULE 16 DISCOVERY AND BRADY MATERIALS
     CR-18-00258 EJD                         18
             Case 5:18-cr-00258-EJD Document 67 Filed 04/15/19 Page 24 of 31



 1 a 2014 New Yorker article quotes a senior Quest executive disputing certain of Theranos’ statements. 18

 2          The companies likely played an even larger role in the agencies’ push to inspect and sanction

 3 Theranos in 2015-2016 than has been revealed in the public reporting and the government’s incomplete

 4 productions. That outside influence would have the same distorting effect on the regulators’ decisions

 5 regarding Theranos as did pressure from Carreyrou and the media. See pp. 14-16, supra. Documents

 6 showing that Quest, LabCorp, or any related trade organization were interacting with FDA and CMS

 7 employees with respect to Theranos, or documents and internal communications showing that FDA and

 8 CMS employees were influenced by the pressure that these powerful industry players can (and often do)

 9 exert on their regulators are material under Rule 16, favorable under Brady, and must be produced.
10                 4.     FDA Documents and Communications Regarding FDA Approval

11                        Requirements for Theranos’ Proprietary Technology.

12          The defense seeks:

13          Any and all government documents, communications, correspondence, notes, or recordings
            (including intra-agency and/or inter-agency communications) regarding the FDA’s determination
14          of the type of FDA approval required for Theranos’ proprietary technology.

15          These documents concern one of the alleged falsehoods in the Superseding Indictment, namely

16 that Ms. Holmes and Mr. Balwani falsely “represented to investors that Theranos did not need the

17 [FDA] to approve its proprietary analyzer and tests” when they knew that the “FDA was requiring

18 Theranos to apply for clearance or approval.” ECF No. 39 ¶ 12(F). As noted above, the government has

19 sought statements from an FDA employee who is of the opinion that such “requirements” were

20 communicated to Theranos. See Ex. 1 at 3. But that same FDA employee “conceded that the Theranos

21 model did challenge the typical regulations,” such that the required type of approval was debatable. See

22 id. (explaining need for company and agency to get “on the same page” regarding issue). Moreover, the

23 defense is aware of at least one other FDA employee who took a different position on the question. The

24 government, however, has not (to the defense’s knowledge) interviewed that FDA employee nor has it

25 produced documents concerning her position on Theranos’ need for FDA approval. The requested

26

27          18
             Ken Auletta, Blood, Simpler, New Yorker (Dec. 15, 2014),
28 https://www.newyorker.com/magazine/2014/12/15/blood-simpler.
     MOTION TO COMPEL PRODUCTION OF RULE 16 DISCOVERY AND BRADY MATERIALS
     CR-18-00258 EJD                         19
             Case 5:18-cr-00258-EJD Document 67 Filed 04/15/19 Page 25 of 31



 1 documents thus may undermine an allegation in the Superseding Indictment and must be produced under

 2 Rule 16 and Brady. Moreover, the government must produce even arguably inculpatory documents

 3 bearing on this allegation in its possession, custody, or control (as all FDA documents relating to

 4 Theranos are) because they would also prove helpful to defending against the charge. See p. 9, supra.

 5 II.      The Government Must Produce Documents Memorializing Communication with Witnesses

 6          Maintained by the SEC.

 7          The fifth category of documents the defense seeks are those that unquestionably must be

 8 produced in any criminal prosecution—documents memorializing the government’s communication

 9 with potential trial witnesses. In particular, the defense moves to compel:
10          Any and all FBI 302s or other agency ROIs memorializing government communications with
            witnesses, and all government documents, communications, correspondence, notes, or recordings
11          (including intra-agency and/or inter-agency communications) regarding same.

12 Objecting to what should be an uncontroversial request, the government argues that documents of this

13 sort maintained by the SEC are not discoverable because that agency purportedly is not part of the

14 “prosecution team,” as defined by the government. This argument fails for the same two reasons as for

15 the FDA and CMS, either of which is sufficient to warrant production.

16          First, the government has demonstrated its access to, and knowledge of, documentation

17 concerning the SEC’s contact with witnesses in this case. It knows who the SEC interviewed because

18 the DOJ and SEC interviewed the same witnesses, and conducted at least 57 of those interviews

19 jointly. And it has access to any notes or documents memorializing those communications because, as

20 with the FDA and CMS, the government requested and received access “to the investigative and non-

21 public files of the [SEC] related to” Theranos. Ex. 17 (government requests and SEC response).

22 Finally, the government has produced millions of pages of SEC documents as discovery in this case.

23          Second, the government is deemed to have knowledge of, and access to, SEC documents

24 produced in the joint investigation that it conducted with the SEC. As detailed above, the DOJ and

25 SEC’s collaboration was (and remains) extensive. That is not uncommon; the DOJ and SEC often

26 pursue charges stemming from the same alleged conduct after conducting contemporaneous, joint

27 investigations. See United States v. Stringer, 535 F.3d 929, 937 (9th Cir. 2008) (discussing long line of

28
     MOTION TO COMPEL PRODUCTION OF RULE 16 DISCOVERY AND BRADY MATERIALS
     CR-18-00258 EJD                         20
             Case 5:18-cr-00258-EJD Document 67 Filed 04/15/19 Page 26 of 31



 1 cases concerning potential abuse of this common practice). In such circumstances, SEC documents

 2 often are held to be discoverable under Rule 16 or Brady in the criminal case. See, e.g., United States v.

 3 Feathers, 2016 WL 7337518, at *15 (N.D. Cal. Dec. 19, 2016). Nor does it matter, as the government

 4 may assert, that the SEC began investigating a few months before the DOJ’s involvement, or that the

 5 investigation has led to distinct criminal and civil actions. See United States v. Gupta, 848 F. Supp. 2d

 6 491, 494 (S.D.N.Y. 2012). As Judge Rakoff explained in Gupta, “[a] ‘joint investigation’ . . . does not

 7 require a coterminous investigation,” and often will lead to divergent investigatory and charging

 8 decisions. Id. at 494-95. Rather, the focus of the inquiry is on collaborative fact gathering and

 9 information sharing, not on what the agencies do with those facts. See id. at 496 (noting that many
10 witnesses were jointly interviewed by DOJ and SEC and rejecting government’s argument that SEC was

11 conducting a merely “parallel” investigation and thus was not part of the “prosecution team”). Here, as

12 in Gupta, the government’s joint fact gathering with the SEC provides it with possession, custody, and

13 control over that agency’s documents. It must produce the narrow category of requested SEC materials.

14          Recent developments underscore the materiality of these type of SEC documents. In December

15 2017, FBI agents and SEC attorneys jointly interviewed potential government witness Craig Hall, whose

16 investments constitute a charged count of wire fraud in the indictment. According to an FBI 302

17 memorandum of that interview, Mr. Hall told the government that he had recorded a December 2013

18 Theranos investor call from his office in Texas, which is a crime under California law forbidding

19 nonconsensual recordings. See Ex. 3. During his recent deposition in SEC v. Balwani, 18-cv-01603-

20 EJD (N.D. Cal.), however, Mr. Hall denied that he had made the recording or that he was in Texas at the

21 time. The defense is entitled to the SEC’s memorandum or notes of this interview to determine whether

22 the FBI’s memorandum is inaccurate, or whether Mr. Hall lied to the government. 19

23

24          19
               In his recent deposition, Mr. Hall testified that his colleague, Bryan Tolbert, in fact recorded
25   the investor call. Mr. Tolbert said the same when he was deposed a day earlier. Mr. Tolbert also stated
     that he was prepped in advance of that testimony by both SEC and DOJ attorneys. The SEC’s notes or
26   other memorialization of the agency’s interactions with Mr. Hall and Mr. Tolbert may shed light on how
     these two witnesses’ recollections have shifted over time, and in particular after consultation with
27   representatives of the SEC and DOJ. The issue surrounding the accuracy of Mr. Hall’s statements is
     only one example of the type of critical Rule 16 and Brady material likely contained in the SEC’s
28   documents that currently are being withheld.
     MOTION TO COMPEL PRODUCTION OF RULE 16 DISCOVERY AND BRADY MATERIALS
     CR-18-00258 EJD                         21
             Case 5:18-cr-00258-EJD Document 67 Filed 04/15/19 Page 27 of 31



 1 III.     The Government Must Produce Documents Relating to the 2013 CLIA Survey of Theranos

 2          Maintained by CMS and/or CDPH.

 3          The final category of documents relates to the 2013 CLIA survey of Theranos conducted

 4 pursuant to the federal CLIA regulations. In particular, the defense seeks:

 5          Any and all government documents, communications, correspondence, notes, or recordings
            (including intra-agency and/or inter-agency communications) regarding the 2013 CLIA survey of
 6          Theranos.

 7          These documents are material under Rule 16 and favorable under Brady for several reasons.

 8 First, as noted above, the government’s Rule 16 disclosures reveal that it may rely on the 2015 CLIA

 9 survey as evidence of purported material falsehoods concerning Theranos’ clinical laboratory
10 capabilities. See pp. 5, 16, supra. Materials concerning the earlier 2013 survey, which resulted in a few

11 standard-level deficiencies that Theranos promptly corrected and the reissuance of Theranos’ CLIA

12 certification, undermine that narrative. The 2013 survey results by themselves demonstrate that, during

13 a significant portion of the charged conspiracy, Theranos was in compliance with rigorous state and

14 federal standards for a lab of its type and that this result was communicated to the defendants. Yet the

15 government has produced very few documents concerning that survey. Moreover, it has produced no

16 internal communications that would be instrumental to understanding the steps taken by the inspectors

17 or placing their findings in context. For example, internal communications suggesting that the standard-

18 level deficiencies were assessed to be minor, or that Theranos’ laboratories were unremarkable in other

19 respects, conflict with the government’s conspiracy narrative and thus are material and/or exculpatory.

20          Documents relating to the 2013 survey also bear on the element of intent. To prove its case, the

21 government must demonstrate that Ms. Holmes acted with the “specific intent” to defraud. United

22 States v. McNeil, 320 F.3d 1034, 1040 (9th Cir. 2003). It bears on Ms. Holmes’ intent that, in the midst

23 of the charged conspiracy, she was informed by regulators that the company’s laboratories were

24 functional. That is true even if the government disputes the results and conclusions of the 2013 survey.

25          In sum, the government must produce the requested documents. Critically, it does not deny that

26 CMS or CDPH employees communicated internally or across the two agencies concerning the extensive

27 2013 and 2015 CLIA surveys, and it does not dispute that records of these communications are material

28
     MOTION TO COMPEL PRODUCTION OF RULE 16 DISCOVERY AND BRADY MATERIALS
     CR-18-00258 EJD                         22
             Case 5:18-cr-00258-EJD Document 67 Filed 04/15/19 Page 28 of 31



 1 under either Rule 16 or Brady. Rather, it again rests its refusal to produce this category of documents on

 2 its incorrect “prosecution team” argument. In any event, as explained above, the government has

 3 knowledge of, and access to, CMS documents, including those relating to any CLIA surveys. Based on

 4 the extensive coordination and information sharing inherent in the state-federal CLIA regulatory

 5 scheme, it is likely that documents relating to the 2013 survey are housed at CMS.

 6          Moreover, the prosecution also has knowledge of, and access to, any documents that may be

 7 nominally in the possession of CDPH. As noted above, certification of Theranos’ CLIA compliance

 8 was a joint endeavor between CMS and CDPH. When CDPH conducted the 2013 survey, it did so on

 9 behalf of CMS as part of a comprehensive federal regulatory scheme that mandates the flow of
10 information from the CDPH up the chain to CMS as the entity ultimately responsible for nationwide

11 CLIA compliance. See p. 6, supra. In consequence, CMS has control over records pertaining to CLIA

12 surveys carried out under its auspices. That control is evident in the few CDPH documents that have

13 been produced to date. See Ex. 18 (3/10/16 email from CMS to CDPH) (“We have another Theranos

14 request. This time, it’s for the CLIA 116’s and any letters related to their application. At your earliest

15 convenience, can you please email me the signed 116 and any applicable letters that you may have on

16 file?”). In these circumstances, the usual limitation on Rule 16 discovery to federal (as opposed to state)

17 agencies, see United States v. Gatto, 763 F.2d 1040, 1049 (9th Cir. 1985), must give way. Courts

18 recognize that Rule 16 “[is] not so stilted as to” prevent discovery of state agency materials where the

19 facts suggest a degree of federal control over the requested documents that may be lacking in the

20 ordinary case. See United States v. Liquid Sugars, 158 F.R.D. 466, 474-75 (E.D. Cal. 1994) (ordering

21 production of state agency materials that “may not normally be within the control of the government for

22 Rule 16 purposes” where government intended to offer findings by state agency experts at trial).

23          Even if the Court were to conclude that CDPH documents lay beyond the reach of Rule 16, the

24 requested exculpatory documents still must be disclosed under Brady. It is well established that, unlike

25 in the Rule 16 context, there is no federal-state divide that limits a prosecutor’s duty to search for and

26 disclose favorable material over which he has possession, custody, or control. See, e.g., Kyles v.

27 Whitley, 514 U.S. 419, 437 (1995); Price, 566 F.3d at 910; Cerna, 633 F. Supp. 2d at 1059-60. In

28
     MOTION TO COMPEL PRODUCTION OF RULE 16 DISCOVERY AND BRADY MATERIALS
     CR-18-00258 EJD                         23
             Case 5:18-cr-00258-EJD Document 67 Filed 04/15/19 Page 29 of 31



 1 Cerna, the court explained that there are “two . . . avenues” by which a state agency will fall under

 2 Brady’s umbrella: (1) when the agency acts as the federal government’s “lead investigative agent” or

 3 (2) when the prosecutor “consults” with the state agency and obtains documents from it. 633 F. Supp.

 4 2d at 1059-60. The court further held, with respect to the latter “avenue,” that when “federal

 5 authorities” are given access to state agency documents to build a federal criminal prosecution, the

 6 federal government “must search for and retrieve defense evidence bearing on the same” topics. Id. at

 7 1060; accord United States v. Williams, 2015 WL 3830515, at *5 (N.D. Cal. June 19, 2015). That same

 8 reasoning applies to state regulatory agencies that have provided documents to federal authorities for use

 9 in a federal criminal prosecution. See United States v. PG&E, 2015 WL 3958111, at *7 (N.D. Cal. June
10 29, 2015) (applying Cerna to require disclosure of materials maintained by the California Public

11 Utilities Commission). Under Price, Cerna, and PG&E, the government must search for Brady

12 material—including material relating to the favorable 2013 CLIA survey—maintained by the CDPH

13 given the agency’s extensive role in overseeing Theranos and the government’s production to the

14 defense of CDPH documents that it may attempt to offer at trial.

15                                                         ****

16          Finally, it bears highlighting the troubling statements from the agencies that the government

17 relayed during the April 5, 2019 meet and confer discussed above. During that conference, the

18 government stated that it had managed to have detailed discussions with several of the relevant agencies

19 concerning the defense’s requests within 72 hours of the parties’ initial conference on the subject. As

20 the defense pointed out in its follow-up letter of April 7, 2019, that is further evidence of the

21 government’s knowledge of, and access to, the agencies’ documents. See Ex. 5 at 14-15. But the

22 government’s description of its conversations with the agencies raises doubt that the government and the

23 agencies take seriously their obligations under Rule 16, the Constitution, and the governing case law.

24          In particular, the government offered to request—on a voluntary basis—documents from the

25 relevant agencies to “see what [it] can obtain,” but coupled that offer with the caveat that the agencies

26 had expressed unwillingness to comply with any such request for several improper reasons. See id. at

27 14-15 (detailing these reasons). Most troublingly, the government stated that the agencies are less likely

28
     MOTION TO COMPEL PRODUCTION OF RULE 16 DISCOVERY AND BRADY MATERIALS
     CR-18-00258 EJD                         24
             Case 5:18-cr-00258-EJD Document 67 Filed 04/15/19 Page 30 of 31



 1 to produce documents knowing those documents will go “directly to” the defense. Id. at 15. This and

 2 other information relayed from the agencies shows that the government’s offer is inadequate to satisfy

 3 its obligations as articulated in the Ninth Circuit case law discussed above.

 4          The government’s half-hearted offer and the message it related from the agencies only

 5 underscore the need for a court order clarifying the government’s and the agencies’ obligations. Courts

 6 in this Circuit have issued forceful, clear orders compelling disclosure of agency documents and

 7 exculpatory information contained therein so as to minimize the risk of delay or noncompliance that

 8 may arise when prosecutors are tasked with working with other government entities to collect

 9 documents helpful to the defense. See PG&E, 2015 WL 3958111, at *8 (“Accordingly, the Government
10 shall review all previous requests made to the [agency] to ensure that they sought all information on the

11 subjects requested, both inculpatory and exculpatory. No later than three weeks after the entry of this

12 Order, the Government shall file a declaration indicating the completion of this review. Furthermore,

13 when making future requests to the [agency], the Government shall request both exculpatory and

14 inculpatory information related to the subject matter of the requests.”); United States v. W. R. Grace &

15 Co., 402 F. Supp. 2d 1178, 1180 (D. Mont. 2005) (“No more than ten days after the January 13, 2006

16 deadline for compliance with its Brady obligations, the government shall file a separate affidavit for

17 each federal agency listed in the Court’s November 23, 2005 Order, describing the process of Brady

18 compliance with regard to that agency. The description shall include the type of search used, the places

19 searched, the number of individuals involved in the search, and the name of the person with primary

20 responsibility for conducting the search within the particular agency named.”).

21          The Court similarly should order immediate production and/or disclosure of the requested

22 materials coupled with clear reporting requirements like those in PG&E and W. R. Grace. The order

23 should also make clear that any objections from the agency must be grounded in the Rules of Criminal

24 Procedure, and not on an improper desire to impede Ms. Holmes in crafting her defense after having

25 voluntarily assisted the government in building its case.

26                                                CONCLUSION

27          The Court should order the production of the six narrow categories of documents sought herein.

28
     MOTION TO COMPEL PRODUCTION OF RULE 16 DISCOVERY AND BRADY MATERIALS
     CR-18-00258 EJD                         25
            Case 5:18-cr-00258-EJD Document 67 Filed 04/15/19 Page 31 of 31



 1

 2 DATED: April 15, 2019                       Respectfully submitted,

 3

 4                                             /s/ Lance Wade
                                               KEVIN DOWNEY
 5                                             LANCE WADE
                                               Attorneys for Elizabeth Holmes
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     MOTION TO COMPEL PRODUCTION OF RULE 16 DISCOVERY AND BRADY MATERIALS
     CR-18-00258 EJD
              Case 5:18-cr-00258-EJD Document 67-1 Filed 04/15/19 Page 1 of 2



 1 JOHN D. CLINE (CA State Bar No. 237759)
   One Embarcadero Center, Suite 500
 2 San Francisco, CA 94111
   Telephone: (415) 662-2260 │Facsimile: (415) 662-2263
 3 Email: cline@johndclinelaw.com

 4 KEVIN M. DOWNEY (Admitted Pro Hac Vice)
   LANCE A. WADE (Admitted Pro Hac Vice)
 5 SEEMA MITTAL ROPER (Admitted Pro Hac Vice)
   MICHELLE CHEN (Admitted Pro Hac Vice)
 6 WILLIAMS & CONNOLLY LLP
   725 Twelfth Street, NW
 7 Washington, DC 20005
   Telephone: (202) 434-5000 │Facsimile: (202) 434-5029
 8 Email: KDowney@wc.com; LWade@wc.com; SMRoper@wc.com; MChen@wc.com

 9 Attorneys for Defendant ELIZABETH A. HOLMES
10

11                                    UNITED STATES DISTRICT COURT

12                                 NORTHERN DISTRICT OF CALIFORNIA

13                                            SAN JOSE DIVISION

14
     UNITED STATES OF AMERICA,                        )   Case No. CR-18-00258-EJD
15                                                    )
             Plaintiff,                               )   DECLARATION OF LANCE WADE IN
16                                                    )   SUPPORT OF MS. HOLMES’ MOTION TO
        v.                                            )   COMPEL PRODUCTION OF RULE 16
17                                                    )   DISCOVERY AND BRADY MATERIALS
     ELIZABETH HOLMES and                             )
18   RAMESH “SUNNY” BALWANI,                          )   Date: April 29, 2019
                                                      )   Time: 2:00 p.m.
19           Defendants.                              )   CTRM: 4, 5th Floor
                                                      )
20                                                    )   Hon. Edward J. Davila

21

22           I, LANCE WADE, declare as follows:
23           1.      I represent Defendant Elizabeth Holmes and have been admitted to practice pro hac vice
24 in the above-captioned matter. Pursuant to Criminal Local Rule 16-2, I submit this declaration in

25 support of Ms. Holmes’ Motion To Compel Production of Rule 16 Discovery and Brady Materials (“the

26 Motion”).

27           2.      On April 1 and April 5, 2019, pursuant to Criminal Local Rule 16-1(a), counsel for the
28
     DECLARATION IN SUPPORT OF MOTION TO COMPEL PRODUCTION OF RULE 16 DISCOVERY AND BRADY
     MATERIALS
     CR-18-00258 EJD                        1
             Case 5:18-cr-00258-EJD Document 67-1 Filed 04/15/19 Page 2 of 2



 1   Defendants and the government met and conferred regarding the government’s discovery obligations in

2    this case. Attending these conferences were: Lance Wade, Seema Mittal Roper, and Michelle Chen,

 3   attorneys for Ms. Holmes; Steven A. Cazares, Jeffrey B. Coopersmith, and Kelly M. Gorton, attorneys

4    for Mr. Balwani; and Assistant United States Attorneys Jeff Schenk, John C. Bostic, and Robert S.

 5   Leach (Mr. Leach was present for only the April 5, 2019 conference).

 6          3.      Counsel for the defense and government discussed the government’s discovery

 7   obligations under Federal Rule of Criminal Procedure 16 with respect to previously requested categories

 8   of documents from certain federal and state agencies. It was agreed upon that the government must

 9   produce under Rule 16 documents over which it has possession, custody, or control.

10          4.      The parties disagreed, however, whether the requested agency documents are in fact

11   within the government’s possession, custody, or control under the law of the Ninth Circuit. In

12   particular, the parties did not resolve whether responsive documents of the Food and Drug

13   Administration (“FDA”), the Center for Medicare and Medicaid Services (“CMS”); the California

14   Department of Public Health (“CDPH”); and the Securities and Exchange Commission (“SEC”) are

15   producible under Rule 16 in this case. That is the primary disputed matter that requires the

16   determination of the Court.

17

18          I declare under penalty of perjury under the laws of the United States that the foregoing is true

19   and correct to the best of my knowledge.

20          Executed this {Sfl^ay of April in Washington, D.C.

21

22
                                                          iANCEWADE
23                                                        Attomev for Elizabeth Holmes

24

25

26

27

28
     DECLARATION IN SUPPORT OF MOTION TO COMPEL PRODUCTION OF RULE 16 DISCOVERY AND BRADY
     MATERIALS
     CR-18-00258 EJD                        2
              Case 5:18-cr-00258-EJD Document 67-2 Filed 04/15/19 Page 1 of 4



 1 JOHN D. CLINE (CA State Bar No. 237759)
   One Embarcadero Center, Suite 500
 2 San Francisco, CA 94111
   Telephone: (415) 662-2260 │Facsimile: (415) 662-2263
 3 Email: cline@johndclinelaw.com

 4 KEVIN M. DOWNEY (Admitted Pro Hac Vice)
   LANCE A. WADE (Admitted Pro Hac Vice)
 5 SEEMA MITTAL ROPER (Admitted Pro Hac Vice)
   MICHELLE CHEN (Admitted Pro Hac Vice)
 6 WILLIAMS & CONNOLLY LLP
   725 Twelfth Street, NW
 7 Washington, DC 20005
   Telephone: (202) 434-5000 │Facsimile: (202) 434-5029
 8 Email: KDowney@wc.com; LWade@wc.com; SMRoper@wc.com; MChen@wc.com

 9 Attorneys for Defendant ELIZABETH A. HOLMES
10

11                                   UNITED STATES DISTRICT COURT

12                                 NORTHERN DISTRICT OF CALIFORNIA

13                                            SAN JOSE DIVISION

14
     UNITED STATES OF AMERICA,                       )   Case No. CR-18-00258-EJD
15                                                   )
             Plaintiff,                              )   DECLARATION OF LANCE WADE IN
16                                                   )   SUPPORT OF MS. HOLMES’ MOTION TO
        v.                                           )   COMPEL PRODUCTION OF RULE 16
17                                                   )   DISCOVERY AND BRADY MATERIALS
     ELIZABETH HOLMES and                            )
18   RAMESH “SUNNY” BALWANI,                         )   Date: April 29, 2019
                                                     )   Time: 2:00 p.m.
19           Defendants.                             )   CTRM: 4, 5th Floor
                                                     )
20                                                   )   Hon. Edward J. Davila

21

22           I, LANCE WADE, declare as follows:
23           1.      I represent Defendant Elizabeth Holmes and have been admitted to practice pro hac vice
24 in the above-captioned matter. I submit this declaration in support of Ms. Holmes’ Motion To Compel

25 Production of Rule 16 Discovery and Brady Materials (the “Motion”). I attest to the following facts

26 upon which the Motion relies:

27           2.      The government has produced in discovery over 40,000 pages of Food and Drug
28
     DECLARATION IN SUPPORT MOTION TO COMPEL PRODUCTION OF RULE 16 DISCOVERY AND BRADY
     MATERIALS
     CR-18-00258 EJD                        1
             Case 5:18-cr-00258-EJD Document 67-2 Filed 04/15/19 Page 2 of 4



 1 Administration (“FDA”) documents, including internal FDA communications.

 2          3.     The government’s Rule 16 productions include memoranda of 41 witness interviews

 3 conducted or attended by FDA agents. At least 27 of those 41 interviews were jointly conducted by

 4 FDA and Department of Justice (“DOJ”) agents or attorneys.

 5          4.     The government has made three productions of documents it obtained from the Center for

 6 Medicare and Medicaid Services (“CMS”), totaling over 260,000 pages and an additional 8 GB of data.

 7 These documents largely concern patient lab test results, documents that Theranos, Inc. (“Theranos”)

 8 submitted to CMS, and external CMS communications with Theranos.

 9          5.     FBI 302 memoranda produced in discovery identify Securities and Exchange

10 Commission (“SEC”) agents as having participated in at least 57 joint witness interviews with DOJ

11 attorneys or case agents assigned to the government’s investigation.

12          6.     The undersigned has reviewed documents produced pursuant to the protective order in a

13 related case that contain communications between John Carreyrou of the Wall Street Journal and a

14 source in which Carreyrou encouraged the source to file a complaint with either the FDA or CMS so as

15 to obtain whistleblower protection. The defense can submit these documents under seal or directly to

16 chambers upon the Court’s request.

17          7.     Attached to the Motion are 18 exhibits containing copies of documents produced as

18 discovery in this case. The contents of each are as follows:

19                 a.     Exhibit 1 is a true and correct copy of an excerpt of an FDA memorandum of a

20 September 13, 2017 interview of Alberto Gutierrez of FDA

21                 b.     Exhibit 2 is a true and correct copy of excerpts from an October 22, 2015

22 Document Request from the SEC to Theranos and a January 11, 2016 Grand Jury Subpoena issued to

23 Theranos.

24                 c.     Exhibit 3 is a true and correct copy of an excerpt of an FBI Form 302

25 memorandum of a December 20, 2017 interview of Craig Hall, a Theranos investor.

26                 d.     Exhibit 4 is a true and correct copy of an excerpt of an FBI Form 302

27 memorandum of a January 26, 2017 interview of Daniel Mosley, a Theranos investor.

28
     DECLARATION IN SUPPORT MOTION TO COMPEL PRODUCTION OF RULE 16 DISCOVERY AND BRADY
     MATERIALS
     CR-18-00258 EJD                        2
              Case 5:18-cr-00258-EJD Document 67-2 Filed 04/15/19 Page 3 of 4



 1                 e.     Exhibit 5 is a true and correct copy of a series of correspondence between the

 2 undersigned and counsel for the government concerning the subject matter of this Motion: (1) a

 3 February 5, 2019 letter from the undersigned to the government; (2) a February 8, 2019 letter from the

 4 undersigned to the government; (3) a February 22, 2019 letter from the government to counsel for Ms.

 5 Holmes; (4) a March 27, 2019 letter from the undersigned to the government; (5) a March 27, 2019

 6 email from the undersigned to the government.; (6) an April 5, 2019 email from the government to the

 7 defense, and; (7) an April 7, 2019 letter from the undersigned to the government.

 8                 f.     Exhibit 6 is a true and correct copy of a March 27, 2017 letter from a United

 9 States Postal Inspection Service (“USPIS”) Inspector to an employee at the FDA.
10                 g.     Exhibit 7 is a true and correct copy of an April 7, 2017 letter from an FDA

11 employee to a USPIS Inspector.

12                 h.     Exhibit 8 is a true and correct copy of litigation hold letters sent by Assistant

13 United States Attorney Jeff Schenk to the FDA and CMS in 2017.

14                 i.     Exhibit 9 is a true and correct copy of a series of CMS email communications in

15 June 2015. The grey redactions were implemented by the government prior to production to the

16 defense.

17                 j.     Exhibit 10 is a true and correct copy of an internal FDA “Briefing Memo” on

18 Theranos dated October 2, 2015.

19                 k.     Exhibit 11 is a true and correct copy of an excerpt of an FDA memorandum of a

20 November 8, 2017 interview of Dr. Nicole Sundene, an Arizona physician.

21                 l.     Exhibit 12 is a true and correct copy of an excerpt of an FDA memorandum of a

22 September 12, 2017 interview of Sarah Bennett of CMS.

23                 m.     Exhibit 13 is a true and correct copy of a January 22, 2016 email from Theranos

24 to Gary Yamamoto of CMS.

25                 n.     Exhibit 14 is a true and correct copy of an August 12, 2015 email exchange

26 between FDA employees and Mr. Carreyrou.

27                 o.     Exhibit 15 is a true and correct copy of an excerpt from an internal FDA email

28
     DECLARATION IN SUPPORT MOTION TO COMPEL PRODUCTION OF RULE 16 DISCOVERY AND BRADY
     MATERIALS
     CR-18-00258 EJD                        3
            Case 5:18-cr-00258-EJD Document 67-2 Filed 04/15/19 Page 4 of 4



 1   exchange in September 2015.

 2                p.         Exhibit 16 is a true and correct copy of an email exchange among FDA

 3 employees in September 2015.
 4                q.         Exhibit 17 is a true and correct copy of a series of correspondence between

 5 government investigators—including at the USPIS and the Federal Bureau of Investigation—and a
 6 representative at the SEC.
 7                r.         Exhibit 18 is a true and correct copy of an email exchange between a CMS

 8 employee and an employee at the California Department of Public Health (“CDPH”).
 9         8.     All exhibits have been redacted to omit personal identifying information as well as

10 information not relevant to the Motion.
11
12         I declare under penalty of perjury under the laws of the United States that the foregoing is true

13 and correct to the best of my knowledge.
           Executed this 1     ^3hy of April in Washington, D.C.
14
15
16
                                                                   WADE
17                                                        ’ Attomev for Elizabeth Holmes
18
19
20
21
22
23
24
25
26
27
28
     DECLARATION IN SUPPORT MOTION TO COMPEL PRODUCTION OF RULE 16 DISCOVERY AND BRADY
     MATERIALS
     CR-18-00258 EJD                        4
Case 5:18-cr-00258-EJD Document 67-3 Filed 04/15/19 Page 1 of 5




                EXHIBIT 1
Case 5:18-cr-00258-EJD Document 67-3 Filed 04/15/19 Page 2 of 5
Case 5:18-cr-00258-EJD Document 67-3 Filed 04/15/19 Page 3 of 5
Case 5:18-cr-00258-EJD Document 67-3 Filed 04/15/19 Page 4 of 5
Case 5:18-cr-00258-EJD Document 67-3 Filed 04/15/19 Page 5 of 5
Case 5:18-cr-00258-EJD Document 67-4 Filed 04/15/19 Page 1 of 7




                EXHIBIT 2
In the MatterCase  5:18-cr-00258-EJD
              of Theranos,               Document 67-4 Filed 04/15/19 Page 2 of 7
                           Inc. (MSF-4030)
October 22, 2015
Page 1

                                   Document Request to Theranos, Inc.
                                In the Matter of Theranos, Inc. (MSF-4030)
                                              October 22, 2015

                                              DEFINITIONS

        A. “DOCUMENT” and “DOCUMENTS” mean any and all records, whether drafts or final
versions, originals or annotated or non-identical copies, however and by whomever created, produced,
or stored (manually, mechanically, electronically, or otherwise), including, but not limited to, books,
papers, files, notes, account statements, confirmations, drawings, graphs, charts, photographs, sound
recordings, images, reports, correspondence, letters, memoranda, electronic files, computer records,
computer programs, e-mail, Internet sites, World Wide Web pages, ledger sheets, telegrams, telexes,
telephone bills, messages or logs, handwritten notes, minutes of conversations or meetings, contracts,
agreements, calendars, datebooks, diaries, records of billings, checks, receipts, wire transfers, drafts for
money, records of payment, data, magnetic tape, tape recordings, disks, diskettes, diskpacks or other
electronic media, back-up tapes, microfilm, microfiche, and other storage devices. “DOCUMENT” and
“DOCUMENTS” shall also include all “writings,” “recordings,” and “photographs” as defined by Rule
1001 of the Federal Rules of Evidence and all “electronically stored information,” “documents,” and
“tangible things” as those terms are used in Rules 26 and 34 of the Federal Rules of Civil Procedure.

        B. “COMMUNICATIONS” means any and all written, oral, telephonic or other utterances of
any nature whatsoever, shared, shown and/or transferred between and/or among any two or more
persons or entities, including, without limitation, any statements, inquiries, discussions, conversations,
dialogues, correspondence, consultations, negotiations, agreements, understandings, meetings, letters, e-
mails, notations, telegrams, advertisements, interviews and all other documents.

       C. “REGARDING,” “RELATE TO,” “REFER TO,” “CONCERNING,” “REFERRING TO,”
“RELATING TO,” and “REFERENCING” mean referring to, pertaining to, relating to, alluding to,
bearing upon, commenting upon, touching upon, regarding, concerning, recording, referencing,
evidencing, constituting, substantiating, supporting, contradicting, discussing, mentioning, including,
showing, demonstrating, reflecting, or otherwise affecting (directly or indirectly).

        D. “THERANOS,” “YOU,” and “YOUR” means Theranos, Inc., the entity and its divisions,
groups, subsidiaries, predecessors, successors and affiliates, as well as current and former officers,
directors, members, general and limited partners, employees, attorneys, accountants, agents,
representatives, and any person acting on behalf of Theranos, Inc. with express, implied or apparent
authority to do so or under its direction or control.

                                   DOCUMENTS TO BE PRODUCED

       1.       DOCUMENTS sufficient to identify all divisions within Theranos currently, the
responsibilities of each division, and reporting lines, including, but not limited to, organizational charts.

        2.       DOCUMENTS sufficient to identify all current Theranos employees, including names,
divisions, titles, and reporting lines.
In the MatterCase  5:18-cr-00258-EJD
              of Theranos,               Document 67-4 Filed 04/15/19 Page 3 of 7
                           Inc. (MSF-4030)
October 22, 2015
Page 2

       3.     Theranos’ capitalization table, showing all investors and number of shares owned by each
investor.

        4.    DOCUMENTS sufficient to show contact information for every Theranos investor
(including physical address, phone number, and email address), the date of investment, and investment
amount, regardless of whether that person or entity is still invested in Theranos.

        5.      All DOCUMENTS regarding any fundraising efforts by Theranos from January 1, 2010
to the date of production, including, but not limited to, marketing materials shown to prospective
investors, offering materials, and notes taken of meetings with investors.

       6.     All iterations of Theranos’ website from January 1, 2010 to the present.
          Case 5:18-cr-00258-EJD Document 67-4 Filed 04/15/19 Page 4 of 7




                                              United States Attorney
                                              Northern District of California



                                               l l'h Floor, Federal Building
                                                                                            (415)436-7200
                                               450 Golden Gate Ave., Box 36055
                                                                                       FAX (415) 436-7234
                                               San Francisco, CA 94102-3495


                                              January 11, 2016

Custodian of Records
Theranos, Inc.
c/o Peter Skinner, Esq.




               Re: Grand Jury Subpoena Investigation #2016R00024-1

Dear Sir or Madam:

        You have received a grand jury subpoena duces tecum in connection with the above-
numbered grand jury investigation. The subpoena has been issued in furtherance of that
investigation.

        This letter is written to advise you that disclosure of the subpoena and your response to it
to any third parties may impede or obstruct the investigation. Therefore, we ask you not to
disclose the existence of the subpoena or the nature of your response to it to any person for the
indefinite future.

       If you have any questions about this request, please telephone me at                      .

                                                       Very truly yours,

                                                       BRIAN J. STRETCH
                                                       Acting United States Attorney

                                                               ?~s~
                                                       ROBERT S. LEACH
                                                       Assistant United States Attorney
RSL:bk
Enclosures
                     Case 5:18-cr-00258-EJD Document 67-4 Filed 04/15/19 Page 5 of 7

AO 110 (Rev. 06/09) Subpoena to Testify Before a Grand Jury
                                                                                           USAO NO. 2016R00024-l   GJ 14-3


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                        Northern District of California

                                       SUBPOENA TO TESTIFY BEFORE A GRAND JURY


To: Custodian of Records
    Theranos, Inc.
    c/o Peter Skinner, Esq. - Bois, Schiller & Flexner LLP, 575 Lexington Avenue, 7th Floor, New York, NY 10022

         YOU ARE COMMANDED to appear in this United States district court at the time, date, and place shown
below to testify before the court' s grand jury. When you arrive, you must remain at the court until the judge or a court
officer allows you to leave.




L
         United States District Court
         Federal Building & Courthouse, Grand Jury Room A, 17
         450 Golden Gate Avenue
         San Francisco, CA 94102
                                                                                  Date and Time:

                                                                                     01/28/2016 9:30 am
                                                                                                             -=]
          You must also bring with you the following documents, electronically stored information, or objects (blank if not
applicable) :
                                                         **PLEASE SEE ATIACHED**




Date:           01/11/2016                                               CLERK OF COURT




The name, address, e-mail, and telephone number of the United States attorney, or assistant United States attorney, who
requests this subpoena, are:
Robert S. Leach, AUSA ]             ~

                                      ~
U.S. Attorney's Office
450 Golden Gate Avenuen ,             ,S      rancisco, CA 94102, Ph: (415) 436-7534
This subpoena is issued on application of the United States of America.
BRIAN J. STRETCH
ACTING UNITED STATES ATTORNEY
          Case 5:18-cr-00258-EJD Document 67-4 Filed 04/15/19 Page 6 of 7



                                                 U.S. Department of Justice
                                                 United States Attorney
                                                 Northern District of California


                                              11'h Floor, Federal Building                (415)436-7200
                                              450 Golden Gate Ave., Box 36055       FAX: (415) 436-7234
                                              San Francisco, CA 94102-3495




                                     ADVICE OF RIGHTS

In accordance with Department of Justice regulations, this form is attached to all federal grand
jury subpoenas, regardless of the status, culpability, or involvement of the person who receives a
subpoena.

1.     The grand jury is conducting an investigation of possible violations of federal criminal
       law involving securities fraud, wire fraud, mail fraud, false statements, the Federal Food,
       Drug, and Cosmetic Act, and other offenses.

2.     A witness before the grand jury may refuse to answer any questions if a truthful answer
       to the question would tend to incriminate the witness.

3.     Anything said by a witness before the grand jury may be used against the witness by a
       grand jury or in a subsequent legal proceeding.

4.     If a witness has retained counsel, the grand jury will permit the witness a reasonable
       opportunity to step outside the grand jury to consult with counsel ifthe witness so
       desires.
         Case 5:18-cr-00258-EJD Document 67-4 Filed 04/15/19 Page 7 of 7



                                    ATTACHMENT A



Custodian of Records
Theranos, Inc.
c/o Peter Skinner, Esq.
Boies, Schiller & Flexner LLP
575 Lexington Avenue, 7th Floor
New York, NY 10022
Fax: (212) 446-2350



1.    Documents sufficient to identify all shareholders of Theranos.
2.    Documents sufficient to identify any bank accounts or lines of credit of Theranos.
3.    Documents sufficient to identify all securities offerings by Theranos.
4.    With respect to any securities offering, a copy of the prospectus and any other offering
      materials used.
5.    All documents relating to any business arrangement between Theranos and Walgreens,
      including, without limitation, all agreements with Walgreens, all communications with
      Walgreens relating to any business arrangement, and all documents relating to Theranos '
      performance under any agreement.
6.    All documents relating to any business arrangement between Theranos and Safeway,
      including, without limitation, all agreements with Safeway, all communications with
      Safeway relating to any business arrangement, and all documents relating to Theranos '
      performance under any agreement.
7.    All documents relating to any communications between Theranos and Novartis AG,
      including, but not limited to, notes or e-mails summarizing or describing meetings with
      Novartis.
8.    All documents relating to any communications between Theranos and the Cleveland
      Clinic.
Case 5:18-cr-00258-EJD Document 67-5 Filed 04/15/19 Page 1 of 3




                EXHIBIT 3
Case 5:18-cr-00258-EJD Document 67-5 Filed 04/15/19 Page 2 of 3
Case 5:18-cr-00258-EJD Document 67-5 Filed 04/15/19 Page 3 of 3
Case 5:18-cr-00258-EJD Document 67-6 Filed 04/15/19 Page 1 of 2




                EXHIBIT 4
Case 5:18-cr-00258-EJD Document 67-6 Filed 04/15/19 Page 2 of 2
Case 5:18-cr-00258-EJD Document 67-7 Filed 04/15/19 Page 1 of 16




                 EXHIBIT 5
               Case 5:18-cr-00258-EJD Document 67-7 Filed 04/15/19 Page 2 of 16



                                                  LAW OFFICES
                                   WILLIAMS 8 CONNOLLY LLP
                                           725 TWELFTH STREET, N.W.
                                         WASHINGTON, D. C. 20005-5901        EDWARD BENNETT WILLtAMS <1920-1968)
                                                                                PAUL R CONNOLLY (1922-1978)
LANCE W.'VDE
 (202) 43-1-5755                                (202) 434-5000
l\vacle@wc.com
                                              FAX (202) 434-5029




                                              February 5, 2019
 Via Email

 Mr. John C. Bostic, Esquire
 Mr. Jeffrey Schenk, Esquire
 Mr. Robert Leach, Esquire
 Assistant United States Attorneys
 United States Attorney’s Office
 Northern District of California
 150 Almaden Blvd. Suite 900
 San Jose, CA 95113


                    Re:     United States v. Elizabeth Holmes and Ramesh “Sunny” Balwani. No. CR-
                            18-00258-EJD fN.D. Cal.l

 Dear Counsel:

             We are writing to raise certain outstanding discovery issues.

         We have not located within the materials produced to date any documents or other
 materials produced by John Carreyrou (or any business entity owned by or affiliated with
 Carreyrou), the Wall Street Journal, Penguin Random House, or Eric Lupfer of Fletcher &
 Company (“Carreyrou Entities”), or any Federal Bureau of Investigation 302s or other agency
 reports of investigation (“ROIs”) memorializing government communications with witnesses
 from any of these entities. Please produce copies of all documents, 302s,ROIs, and notes relating
 to the government’s efforts to obtain evidence from the Carreyrou Entities, as well as all
 communications with the Carreyrou Entities or their counsel.

        Second, apart from a limited amount of FOIA-related correspondence, we have not
 received in discovery documents from federal agencies reflecting any and all communications
 between the Carreyrou Entities and the government (including all relevant government agencies
 and members of the prosecution team, including the Securities and Exchange Commission, the
 Department of Health and Human Services (“DHHS”) (including the DHHS Office of Inspector
 General, Centers for Medicare and Medicaid Services, and the Food and Drug Administration),
 and the Department of Defense). Please produce all such communications.




                                                      1
         Case 5:18-cr-00258-EJD Document 67-7 Filed 04/15/19 Page 3 of 16



WILLIAMS S CONNOLLY LLP
John Bostic, Jeffrey Schenk, and Robert Leach
February 5, 2019
Page 2



       If you have already produced any of the above-requested materials, please direct us to the
volume of production in which they can be located and the corresponding bates numbers; if you
have not collected any of these materials as part of your investigation, please advise accordingly.




cc: Mr. Jeffrey Coopersmith (eounsel for Mr. Balwani)




                                                 2
              Case 5:18-cr-00258-EJD Document 67-7 Filed 04/15/19 Page 4 of 16



                                               LAW OFFICES
                                 WILLIAMS 8 CONNOLLY LLP
                                         725 TWELFTH STREET, N.W.
                                       WASHINGTON, D. C. 20005-5901          EDWARD BEHNETT WILLIAMS (1920-1988)
LANCB WADE                                                                      PAUL R. CONNOLLY <1922-1078)

(202) 434-5755                                (202) 434-5000
Kvacie@\vc,coTn
                                            FAX (202) 434-5029




                                            February 8, 2019
Via Email

Mr. John C. Bostic, Esquire
Mr. Jeffrey Schenk, Esquire
Mr. Robert Eeach, Esquire
Assistant United States Attorneys
United States Attorney’s Office
Northern District of California
150 Almaden Blvd. Suite 900
San Jose, CA 95113


                   Re:    United States v. Elizabeth Holmes and Ramesh' "Sunny” Balwani. No. CR-
                          18-00258-EJD (N.D. Cal.)

Dear Counsel:

       Pursuant to Rule 16 of the Federal Rules of Criminal Procedure and Brady v. Maryland,
373 U.S. 83 (1963), please provide us with copies of the following:

            1. any and all correspondence or communications regarding Theranos between any
               clinical laboratory company or association affiliated with clinical laboratories
               (including but not limited to LabCorp, Quest Diagnostics, and the American Clinical
               Lab Association) or their employees, agents, or counsel and the U.S. Attorney’s Office
               (“USAO”), the Federal Bureau of Investigation (“FBI”), the United States Postal
               Inspection Service (“USPIS”), the Securities and Exchange Commission (“SEC”), the
               Department of Defense (“DOD”) (including but not limited to departments within the
               DOD, such as the U.S. Army and the U.S. Navy), and the Department of Eiealth and
               Eiuman Services (“DHHS”) (including but not limited to agencies within DHFIS, such
               as the Food and Drug Administration and the Centers for Medicare and Medicaid
               Services) (collectively “Federal Agencies”);

            2. any and all correspondence or communications regarding Theranos between
               Walgreens or its employees, agents, or counsel and the Federal Agencies;




                                                    3
        Case 5:18-cr-00258-EJD Document 67-7 Filed 04/15/19 Page 5 of 16


WILLIAMS S CONNOLLY LLP
John Bostic, Jeffrey Schenk, and Robert Leach
February 8, 2019
Page 2

       3. any and all correspondence or communications regarding Theranos between Partner
          Fund Management or its employees, agents, or counsel and the Federal Agencies;

       4. any and all intra-agency and/or inter-agency correspondence regarding Theranos
          between or among the Federal Agencies; and

       5. any and all correspondence or communications regarding Theranos between the
          Federal Agencies and physicians, hospitals, health care systems, and/or Theranos
          business partners.

         If you have already produced these materials, please direct us to the volume of production
in which they can be located and their corresponding bates numbers. We appreciate your
attention to this matter.



                                             Very truly yours.




cc: Mr. Jeffrey Coopersmith (counsel for Mr. Balwani)




                                                 4
       Case 5:18-cr-00258-EJD Document 67-7 Filed 04/15/19 Page 6 of 16




                                             United States Attorney
                                             Northern District of California



                                               1301 Clay Street, Suite 340S           (510) 63 7-3680
                                               Oakland, California 94612          FAX:(510) 63 7-3724




                                             February 22, 2019

By Email

Kevin Downey, Esq.
Lance Wade, Esq.
Seema Mittal Roper, Esq.
Michelle Chen, Esq.
Williams & Connolly LLP
725 Twelfth Street, N.W.
Washington, DC 20005

       Re:      United States v. Holmes & Balwani, CR 18-258 EJD

Dear Counsel:

       We write in response to your letter dated February 5, 2019. Without agreeing that such
information is discoverable under Rule 16 and/or Brady, we advise as follows:

        The government has not interviewed John Carreyrou, nor has the government requested
documents from him, so there are no 302s, ROis, or notes to produce. The government has not
interviewed nor has it requested documents from Penguin Random House or Eric Luper. The
government has not interviewed nor has it requested documents from The Wall Street Journal
(" WSJ'') or its representatives about Mr. Carreyrou or his reporting. The government did obtain
statements and documents relating to Rupert Murdoch's investment in Theranos. We believe
these have been produced.

       You also have requested "communications between the Carreyrou Entities and ... all
relevant government agencies." Again, we do not believe such information is discoverable under
Rule 16 and/or Brady. In any event, with respect to the United States Attorney's Office
("USAO"), the Federal Bureau of Investigation ("FBI"), the United States Postal Inspection
Service ("USPIS"), and the Food and Drug Administration, Office of Criminal Investigation
("FDA-CI") (collectively, the "prosecution team"):

        •       On or about April 15, 2016, Mr. Carreyrou left a voice message for an AUSA on
the investigation. The voice message stated, in substance, that Mr. Carreyrou understood the




                                               5
        Case 5:18-cr-00258-EJD Document 67-7 Filed 04/15/19 Page 7 of 16




AUSA was heading up an investigation into Theranos; that Mr. Carreyrou had been a reporter on
the story; that the WSJ was going to issue a public report in the coming days about the federal
investigation; and that he wanted to ask questions.

       •       On or about April 15, 2016, Christopher Weaver from the WSJ sent a message via
Linkedin to an AUSA stating in substance:

               I'm a reporter at the Wall Street Journal. We're looking into a matter concerning
               Theranos. We're aware that DOJ in SF is looking into the company, and had
               heard that you were one of a couple A US As taking a look at records related to the
               firm. I'd hoped to catch up with you before we publish to at a minimum give you
               a head' s up about what we're hearing and see if there is any context you want to
               give-though of course I realize the dept's limitations.

               Will leave a voicemail message at your office too. Hope to talk. You can reach
               me at 212-*** or any time on cell at 917-***.

        •       On or about April 15, 2016, Mr. Weaver sent two emails to a Postal Inspector on
the investigation stating in substance:

               I'm a reporter here at the Wall Street Journal. A colleague and I have been
               working on stories about Theranos. We have learned that the Postal Inspection
               Service is among the agencies investigating Theranos and that USPIS has been
               referenced on subpoenas. I've also heard that you are one of the investigators
               looking into the case.

               We may write about this investigation soon. I'd really like to speak with you
               briefly before we publish any story about it, first to give you a head's up about
               what we intend to report, and second, to see if there is any context you may be in
               a position to provide.

        •       On or about April 16, 2016, Mr. Weaver sent a Linkedin message to an AUSA
stating in substance: "Obviously never heard back after sending my earlier message and call, but
I wanted to make sure you saw a story we published in today's paper concerning, among other
things, DOJ's investigation ofTheranos. Here's the link if not: http://on.wsj.com/1SVY97G
Would love to chat any time."

         •      On or about January 12, 201-7, Mr. Weaver wrote an AUSA on the investigation
stating in substance: "I'm a reporter here at the Journal. I think a colleague of mine may have
tried to reach you some time ago. I'm writing to ask if you might take a call from me. I'd like to
ask about Theranos. Please let me know or see my numbers below." Mr. Weaver left a
voicemail with a similar message to an AUSA.

       •       Mr. Carreyrou sent a Linkedin request to an FBI agent that was not accepted.




                                                2

                                                6
       Case 5:18-cr-00258-EJD Document 67-7 Filed 04/15/19 Page 8 of 16




       •      The FBI media office made an on the record comment to Mr. Carreyrou after the
indictment was unsealed. This is available from public sources.

Beyond these emails and voicemails, we are not aware of any communications involving Mr.
Carreyrou or other WSJ reporters relating to the investigation or prosecution in the possession,
custody, or control of the prosecution team.

         The Securities and Exchange Commission ("SEC"), the Department of Health and
Human Services and its agencies (other than FDA-CI), and the Department of Defense ("DOD")
are not members of the prosecution team. To the extent those agencies have responsive
documents, they are not in the possession, custody, or control of the prosecution team.
Nevertheless, as a courtesy, the government forwarded your letter to the staff of the SEC and
inquired whether it had responsive documents. On February 7, 2019, the SEC staff
advised: "The SEC has no responsive documents and has had no contact with Carreyrou." We
also understand that Mr. Balwani issued subpoenas in the parallel SEC case to the Food and
Drug Administration ("FDA"), DOD, and Centers for Medicare and Medicaid Services ("CMS")
for all communications with any member of the media referring or relating to Theranos, Ms.
Holmes, or Mr. Balwani, including but not limited to any of communications with Mr.
Carreyrou, or any reporters, board members, employees, or editors from the WSJ. We anticipate
the SEC will provide to the government any documents produced in response to those
subpoenas; the government will produce any documents it receives to you.

                                             Very truly yours,

                                             DAVID L. ANDERSON
                                             United States Attorney



                                             ROBERTS. LEACH
                                             JEFFREY SCHENK
                                             JOHN C. BOSTIC
                                             Assistant United States Attorneys


Cc     Jeff Coopersmith, Esq.




                                                3

                                                7
              Case 5:18-cr-00258-EJD Document 67-7 Filed 04/15/19 Page 9 of 16



                                              LAW OFFICES
                               WILLIAMS S CONNOLLY LLP
                                       725 TWELFTH STREET, N.W.
                                     WASHINGTON, D. C. 20005-5901            EDWARD BENNETT WILLIAMS (1920-1908)
LANCE WiVDE                                                                     PAUL R CONNOLLY (1922-1978)

 (202) 434-5755                              (202) 434-5000
l\vade@wc.coin
                                          FAX (202) 434-5029




                                           March 27, 2019
 Via Email

Mr. John C. Bostic, Esquire
Mr. Jeffrey Schenk, Esquire
Mr. Robert Leach, Esquire
Assistant United States Attorneys
United States Attorney’s Office
Northern District of California
150 Almaden Blvd. Suite 900
San Jose, CA95113


                   Re:   United States v. Elizabeth Holmes and Ramesh “Sunny” Balwani. No. CR-
                         18-00258-EJDfN.D. Cal.)

 Dear Counsel:

         I write to follow-up on certain outstanding discovery issues, and in response to your letters
 dated February 22 and February 28, 2019, responding to certain discovery requests. We request a
 meet and confer on the items below prior to April 1, 2019. If we do not reach agreement, we will
 file a motion to compel production of these materials prior to the April 22, 2019 status conference
 in the above-captioned matter.

         As used in this letter, the term “Government” refers to the prosecution and all government
 agencies for which the prosecution has knowledge of and access to documents and information,
 including but not limited to the Department of Justice (“DOJ”) (including the United States
 Attorney’s Office (“USAO”)), the Federal Bureau of Investigation (“FBI”), the United States
 Postal Inspection Service (“USPIS”), the Securities and Exchange Commission (“SEC”), the
 Department of Health and Human Services (“DHHS”) (including but not limited to the DHHS
 Office of Inspector General (“OIG”) and agencies within DHHS, such as Centers for Medicare
 and Medicare Services (“CMS”), and the Food and Drug Administration (“FDA”)), and the
 Department of Defense (“DOD”) (including but not limited to departments within DOD, such as
 the U.S. Army and U.S. Navy).

       In your February 22, 2019 letter, you stated that the USAO, the FBI, the USPIS, and the
 FDA, Office of Criminal Investigation (“FDA-CI”) are members of the prosecution team. You



                                                  8
       Case 5:18-cr-00258-EJD Document 67-7 Filed 04/15/19 Page 10 of 16



WILLIAMS 8 CONNOLLY LLP
John Bostic, Jeffrey Schenk, and Robert Leach
March 27, 2019
Page 2

also stated that the SEC, the DHHS and its agencies (other than FDA-CI), and the DOD are not
members of the prosecution team. However, on February 28, 2019, you produced to us certain
access request letters, demonstrating that the prosecution team (as you have defined it) has
knowledge of and access to documents and information from at least the FDA, CMS, DHHS, and
the SEC. It is our understanding that the SEC, in turn, has access to documents and information
from at least the FDA, CMS, and the DOD. In addition, you have produced to us certain reports
of investigation (“ROIs”) from the DHHS OIG, FDA, and SEC, as well as documents you
obtained from the SEC, FDA, and CMS. These agencies have undoubtedly participated in your
investigation. The prosecution cannot access documents favorable to its case from agencies while
at the same denying the defense access to other documents material to the defense from those
same agencies.

       Pursuant to Rule 16 of the Federal Rules of Criminal Procedure, Brady v. Maryland, 373
U.S. 83 (1963), and Giglio v. United States, 405 U.S. 150 (1972), please produce copies of all
materials falling within the four enumerated categories below.

           1. Any and all correspondence or communications regarding Theranos between
              the Government and John Carreyrou, The Wall Street Journal, or their
              employees, agents, or eounsel, and all Government documents,
              communications, correspondence, notes, or recordings (including intra­
              agency and/or inter-agency correspondence) regarding same. We made this
              request in a February 5, 2019 letter.

           2. Any and all correspondence or communications regarding Theranos between
              the Government and any elinical laboratory company or association affiliated
              with elinical laboratories (including but not limited to LabCorp, Quest
              Diagnostics, and the American Clinical Lab Association), or their employees,
              agents, or counsel, and all Government documents, communications,
              correspondence, notes, or recordings (including intra-agency and/or inter­
              agency correspondence) regarding same. We made this request in a February 8,
              2019 letter, to which you have not yet responded.

           3. Any and all Government doeuments, communications, correspondence, notes,
              or recordings (including intra-agency and/or inter-agency correspondence)
              regarding the 2013 CLIA survey of Theranos. This includes materials from
              CMS’s agent, the California Department of Public Health (“CDPH”), which
              conducted the survey.

           4. Any and all FBI 302s or other agency ROIs memorializing Government
              communications with witnesses, and all Government documents,
              communications, correspondence, notes, or recordings (including intra­
              agency and/or inter-agency correspondence) regarding same.




                                                9
        Case 5:18-cr-00258-EJD Document 67-7 Filed 04/15/19 Page 11 of 16



WILLIAMS S CONNOLLY LLP
John Bostic, Jeffrey Schenk, and Robert Leach
March 27, 2019
Page 3

        If you have completed production of any of the above-requested materials, please direct us
to the volume(s) of production in which they can be located and the corresponding Bates
numbers. If you have not searched for or collected any of these materials as part of your
investigation, or are withholding any of these materials from production, please advise
accordingly.

        Your production to date, particularly of documents falling within categories 1-3 above, is
clearly inadequate. For example, we did not see documents from any of these categories in
CMS’s production. Indeed, CMS’s production appears to contain emails only (a) from five
custodians, (b) with Theranos, (c) from 2015 onward. Neither the productions from CDPH nor
CMS contain any contemporaneous documents regarding CDPH’s 2013 CLIA survey of
Theranos, aside from copies of the Form CMS 2567 dated December 3, 2013. Please explain how
custodians were selected, and how emails were collected, searched for, reviewed, and produced
by CMS. Were notes, text messages, recordings, or other documents searched for, collected, or
reviewed? For what time period? We also saw very few documents from categories 1-3 in the
FDA’s production. Please inform us of the parameters of any document collection, search,
review, and production by the FDA.

       Please provide your availability for a meet and confer as soon as possible.




cc: Mr. Jeffrey Coopersmith (counsel for Mr. Balwani)




                                                10
      Case 5:18-cr-00258-EJD Document 67-7 Filed 04/15/19 Page 12 of 16




From: Wade, Lance
Sent: Wednesday, March 27, 2019 3:27 PM
To: Chen, Michelle <MChen@wc.com>; Bostic, John (USACAN) <John.Bostic@usdoj.gov>;
Jeffrey.B.Schenk@usdoj.gov; Leach, Robert (USACAN) <Robert.Leach@usdoj.gov>
Cc: Coopersmith, Jeff <JeffCoopersmith@dwt.com>; Downey, Kevin <KDowney@wc.com>; Roper,
Seema Mittal <smroper@wc.com>
Subject: RE: United States v. Elizabeth Holmes and Ramesh "Sunny" Balwani, No. CR-18-00258-EJD
(N.D. Cal.)
 
Counsel:
 
To be clear, our requested meet and confer (and our motion, should it become necessary) may also
cover items raised in my 2/8/19 letter on this topic.
 
Regards,
 
 
Lance Wade
Williams & Connolly LLP
725 Twelfth Street, N.W., Washington DC 20005
(P) 202-434-5755 | (F) 202-434-5029
lwade@wc.com  | www.wc.com/lwade
 
From: Chen, Michelle
Sent: Wednesday, March 27, 2019 9:53 AM
To: Bostic, John (USACAN) <John.Bostic@usdoj.gov>; Jeffrey.B.Schenk@usdoj.gov; Leach, Robert
(USACAN) <Robert.Leach@usdoj.gov>
Cc: Coopersmith, Jeff <JeffCoopersmith@dwt.com>; Wade, Lance <LWade@wc.com>; Downey,
Kevin <KDowney@wc.com>; Roper, Seema Mittal <smroper@wc.com>
Subject: United States v. Elizabeth Holmes and Ramesh "Sunny" Balwani, No. CR-18-00258-EJD (N.D.
Cal.)
 



                                               11
      Case 5:18-cr-00258-EJD Document 67-7 Filed 04/15/19 Page 13 of 16


Counsel,
 
Please see the attached correspondence.
 
Thanks,
Michelle
 
Michelle Chen
Associate | Williams & Connolly LLP
725 Twelfth Street, N.W., Washington, DC 20005
(P) 202-434-5483 | (F) 202-434-5029
mchen@wc.com | www.wc.com/mchen
 




                                                 12
        Case 5:18-cr-00258-EJD Document 67-7 Filed 04/15/19 Page 14 of 16


From:            Bostic, John (USACAN)
To:              Cazares, Steve; Coopersmith, Jeff; Chen, Michelle; Wade, Lance; Downey, Kevin; Roper, Seema Mittal; Gorton,
                 Kelly
Cc:              Schenk, Jeffrey (USACAN); Leach, Robert (USACAN)
Subject:         U.S. v. Holmes and Balwani - discovery
Date:            Friday, April 05, 2019 10:16:40 PM


Counsel,
 
Thank you again for taking the time to speak with us today.  Because there was some minor
confusion toward the end of our call, I wanted to follow up and provide a very brief summary of our
position relating to your request that we obtain additional documents from several government
agencies including the FDA, CMS, and DOD.
 
Under our reading of the relevant case law, the documents described in your March 27 letter are not
in the possession, custody, or control of the prosecution.  For the reasons explained in more detail
on our call, the prosecution would face difficulty obtaining these documents from the respective
custodian agencies, and we could not guarantee success in obtaining everything the defense is
requesting.  Simply put, the prosecution lacks access to the agency documents you seek, and
production of those documents is under the control of the respective agencies.  Nonetheless, as a
courtesy and to avoid unnecessary motion practice, the prosecution is willing to request these
documents from the agencies and produce to you whatever materials we are able to obtain from
them.  Were you inclined to accept that offer, we would request that you hold off on filing a motion
to compel to allow that process to play out.  Following today’s call, I understand that you are not
satisfied with that proposal and intend to move forward with a motion to compel.
 
As always, we are available at your convenience should you wish to discuss the matter further.
 
Best,
John
 
 
John C. Bostic
Assistant United States Attorney
Northern District of California
150 Almaden Blvd. | San Jose, CA 95113
Tel.:  (408) 535-5589 | Fax:  (408) 535-5066
Email:  john.bostic@usdoj.gov
 




                                                          13
            Case 5:18-cr-00258-EJD Document 67-7 Filed 04/15/19 Page 15 of 16




LANCE WADE
 (202) 434-5755
lwade@wc.com




                                             April 7, 2019



Via Email

Mr. John C. Bostic, Esquire
Mr. Jeffrey Schenk, Esquire
Mr. Robert Leach, Esquire
Assistant United States Attorneys
United States Attorney’s Office
Northern District of California
150 Almaden Blvd. Suite 900
San Jose, CA95113

            Re:   United States v. Elizabeth Holmes and Ramesh “Sunny” Balwani. No. CR- 18-
                  00258-EJD (N.D. Cal.)

 Dear Counsel:

                  I write in response to your April 5, 2019 email.

               First, we appreciate that within 72 hours of our April 1 meet and confer, the
government managed to have detailed discussions with the relevant agencies about the defense’s
discovery requests. That quick turnaround only underscores the degree to which the government
has knowledge of, and access to, the requested documents and is consistent with other evidence of
the government’s possession, custody, or control of those agencies’ documents pertaining to this
case. We also appreciate that you have not contested the materiality under Fed. R. Crim. P. 16 of
any of the requested documents, as it is obvious that they are material to preparation of the defense.

                 Moreover, while we also appreciate your offer to request—on a voluntary basis—
documents from the relevant agencies to “see what [you] can obtain,” we do not think that the
offer satisfies your obligations under Rule 16, the Constitution, and the governing case law. We
are particularly concerned by certain statements from the agencies that you relayed on the call,
including that the agencies: (1) are likely to raise confidentiality and other objections that are no
basis for resisting Rule 16 discovery; (2) having previously voluntarily undertaken voluminous
productions at the government’s urging, now would be less inclined to search for documents
responsive to the defense’s narrow requests; (3) are less motivated to produce documents post-




                                                   14
       Case 5:18-cr-00258-EJD Document 67-7 Filed 04/15/19 Page 16 of 16




April 7, 2019
Page 2

indictment than they were when they received requests in aid of the government’s investigation
and charging decisions, and, perhaps most troublingly; (4) are less likely to produce documents
knowing that those documents will go “directly to” the defense.

                In light of these statements from the agencies and your own statements on the April
5 call and in your follow-up email, it is apparent that the government is unwilling to accept the
responsibilities set forth in governing Ninth Circuit law. And it also appears that the agencies with
which you recently communicated are unwilling—absent a court order—to do their part to meet
those obligations. Mindful of all this, and of the fact that pursuing futile, informal “requests” will
only further delay discovery in this case that now has been ongoing for nearly a year, we do intend
to file a motion with the Court.

                Finally, we request that you advise the agencies of our forthcoming motion so that
they may begin collection and prepare to produce the requested documents expeditiously. This
will serve to advance the pre-trial phase of the case and avoid further discovery delays.



                                                       Very truly yours,



                                                       /s/
                                                       Lance Wade




cc: Mr. Jeffrey Coopersmith (counsel for Mr. Balwani)




                                                 15
Case 5:18-cr-00258-EJD Document 67-8 Filed 04/15/19 Page 1 of 2




                EXHIBIT 6
.
    Case 5:18-cr-00258-EJD Document 67-8 Filed 04/15/19 Page 2 of 2
Case 5:18-cr-00258-EJD Document 67-9 Filed 04/15/19 Page 1 of 3




                EXHIBIT 7
.
    Case 5:18-cr-00258-EJD Document 67-9 Filed 04/15/19 Page 2 of 3
.
    Case 5:18-cr-00258-EJD Document 67-9 Filed 04/15/19 Page 3 of 3
Case 5:18-cr-00258-EJD Document 67-10 Filed 04/15/19 Page 1 of 7




                 EXHIBIT 8
.
    Case 5:18-cr-00258-EJD Document 67-10 Filed 04/15/19 Page 2 of 7
.
    Case 5:18-cr-00258-EJD Document 67-10 Filed 04/15/19 Page 3 of 7
.
    Case 5:18-cr-00258-EJD Document 67-10 Filed 04/15/19 Page 4 of 7
.
    Case 5:18-cr-00258-EJD Document 67-10 Filed 04/15/19 Page 5 of 7
.
    Case 5:18-cr-00258-EJD Document 67-10 Filed 04/15/19 Page 6 of 7
.
    Case 5:18-cr-00258-EJD Document 67-10 Filed 04/15/19 Page 7 of 7
Case 5:18-cr-00258-EJD Document 67-11 Filed 04/15/19 Page 1 of 7




                 EXHIBIT 9
                       Case 5:18-cr-00258-EJD Document 67-11 Filed 04/15/19 Page 2 of 7

                    (b)(6); (b)(7)(C)

                                                    (b)(6); (b)(7)(C)

                                                     (b)(6); (b)(7)(C)




                    (b)(6); (b)(7)(C)



                      (b)(6); (b)(7)(C)




                (b)(6); (b)(7)(C)



(b)(6); (b)(7)(C)


                                                     (b)(6); (b)(7)(C)    (b)(6); (b)(7)(C)
                               (b)(6); (b)(7)(C)                                                                                 (b)(6); (b)(7)(C)
                                                                                              (b)(6); (b)(7)(C)                         (b)(6); (b)(7)(C)
                                                                                                   (b)(6); (b)(7)(C)
                             (b)(6); (b)(7)(C)                              (b)(6); (b)(7)(C)                                            (b)(6); (b)(7)(C)


                                                   (b)(6); (b)(7)(C)
                                             (b)(6); (b)(7)(C)
                                                                                     (b)(6); (b)(7)(C)                                  (b)(6); (b)(7)(C)




                                                                              (b)(6); (b)(7)(C)     (b)(6); (b)(7)(C)
(b)(6); (b)(7)(C)                                     (b)(6); (b)(7)(C)
                                                                                                             (b)(6); (b)(7)(C)         (b)(6); (b)(7)(C)
     Case 5:18-cr-00258-EJD Document 67-11 Filed 04/15/19 Page 3 of 7




                      (b)(6); (b)(7)(C)




                              (b)(6); (b)(7)(C)




(b)(6); (b)(7)(C)




  (b)(6); (b)(7)(C)
Case 5:18-cr-00258-EJD Document 67-11 Filed 04/15/19 Page 4 of 7
                           Case 5:18-cr-00258-EJD Document 67-11 Filed 04/15/19 Page 5 of 7

                       (b)(6); (b)(7)(C)

                                                  (b)(6); (b)(7)(C)

                                                   (b)(6); (b)(7)(C)




(b)(6); (b)(7)(C)
                                                                             (b)(6): (b)(7)(C)


 (b)(6); (b)(7)(C)


                              (b)(6); (b)(7)(C)


                     (b)(6); (b)(7)(C)
                                                        (b)(6); (b)(7)(C)




                         (b)(6); (b)(7)(C)


                            (b)(6); (b)(7)(C)
                                                         (b)(6); (b)(7)(C)




       (b)(6); (b)(7)(C)




                                                      (b)(6); (b)(7)(C)
                       Case 5:18-cr-00258-EJD Document 67-11 Filed 04/15/19 Page 6 of 7




                     (b)(6); (b)(7)(C)


                    (b)(6); (b)(7)(C)
                                          (b)(6); (b)(7)(C)



(b)(6); (b)(7)(C)




          (b)(6); (b)(7)(C)




                (b)(6); (b)(7)(C)
Case 5:18-cr-00258-EJD Document 67-11 Filed 04/15/19 Page 7 of 7
Case 5:18-cr-00258-EJD Document 67-12 Filed 04/15/19 Page 1 of 3




               EXHIBIT 10
Case 5:18-cr-00258-EJD Document 67-12 Filed 04/15/19 Page 2 of 3
Case 5:18-cr-00258-EJD Document 67-12 Filed 04/15/19 Page 3 of 3
Case 5:18-cr-00258-EJD Document 67-13 Filed 04/15/19 Page 1 of 3




               EXHIBIT 11
Case 5:18-cr-00258-EJD Document 67-13 Filed 04/15/19 Page 2 of 3
Case 5:18-cr-00258-EJD Document 67-13 Filed 04/15/19 Page 3 of 3
Case 5:18-cr-00258-EJD Document 67-14 Filed 04/15/19 Page 1 of 3




               EXHIBIT 12
                             LAW ENFORCEMENT SENSITIVE - FOR OFFICIAL USE ONLY
            Case 5:18-cr-00258-EJD Document 67-14 Filed 04/15/19 Page 2 of 3


                                        Food and Drug Administration
                                 OFFICE OF CRIMINAL INVESTIGATIONS
                                     MEMORANDUM OF INTERVIEW



CASE NUMBER:                   2016-MWM-709-0576

CASE TITLE:                    THERANOS, INC.

DOCUMENT NUMBER:               258754

PERSON INTERVIEWED:            Sarah Bennett, CMS/Division of Laboratory Services

PLACE OF INTERVIEW:            CMS, 7500 Security Blvd., Woodlawn, MD

DA TE OF INTERVIEW:            09/12/2017

TIME OF INTERVIEW:             1000 EST

INTERVIEWED BY:                SA George Scavdis

OTHER PERSONS PRESENT: See below

On September 12, 2017, the case agent interviewed Sarah Bennett, Centers for Medicare and Medicaid
Services (CMS), regarding a CLIA (Clinical Laboratory Improvement Amendments) survey she conducted of
Theranos, lnc.'s (Theranos) high complexity laboratory in 2015. Bennett is a medical technologist in
CMS's Division of Laboratory Services (DLS). Also present during the interview were the following: AUSA
Jeffrey Schenk, United States Attorney's Office for the Northern District of California; Jessica Chan,
Securities and Exchange Commission (SEC), Division of Enforcement (DOE); Rahul Kolhatkar, SEC, DOE;
Monique Winkler, SEC, DOE; Gary Williams, HHS, Office of the General Counsel (OGC); and Kelsey
Schaefer, FDA, Office of the Chief Counsel (telephonically).




                             LAW ENFORCEMENT SENSITIVE - FOR OFFICIAL USE ONLY

                                                                                     US-REPORTS-0006781
                              LAW ENFORCEMENT SENSITIVE - FOR OFFICIAL USE ONLY
             Case 5:18-cr-00258-EJD Document 67-14 Filed 04/15/19 Page 3 of 3                          Page 2 of 9




In order to become a CLIA certified laboratory, a laboratory first completes and submits a CMS Form 116
(CLIA Application for Certification). When the Form 116 gets filed and approved, the system generates a CLIA
number. Within 3 to 12 months after the generation of the CLIA number, the state conducts a survey of the
laboratory, which results in either a finding of compliance or in a finding of deficiency. CMS collects a
laboratory's Form 116 each time it conducts a survey. If a laboratory makes certain changes, like replacing its
laboratory director, then it must complete and submit a new Form 116. CMS typically doesn't get that first
Form 116 generated by a laboratory, because the initial survey is conducted by the state. The first two
surveys of Theranos were done by the State of California, and CMS did the third. The first state survey
occurred in either 2011 or 2012, and the second one occurred in 2013. It would have been normal for the
state to survey them in 2015, however, due to the media attention Theranos was receiving at the time and
due to the complaints CMS had received about Theranos, it was determined that Bennett and the CMS
regional office (Yamamoto) would conduct the survey instead.




                              LAW ENFORCEMENT SENSITIVE - FOR OFFICIAL USE ONLY

                                                                                          US-REPORTS-0006782
Case 5:18-cr-00258-EJD Document 67-15 Filed 04/15/19 Page 1 of 2




               EXHIBIT 13
Case 5:18-cr-00258-EJD Document 67-15 Filed 04/15/19 Page 2 of 2
Case 5:18-cr-00258-EJD Document 67-16 Filed 04/15/19 Page 1 of 2




               EXHIBIT 14
Case 5:18-cr-00258-EJD Document 67-16 Filed 04/15/19 Page 2 of 2
Case 5:18-cr-00258-EJD Document 67-17 Filed 04/15/19 Page 1 of 2




               EXHIBIT 15
Case 5:18-cr-00258-EJD Document 67-17 Filed 04/15/19 Page 2 of 2
Case 5:18-cr-00258-EJD Document 67-18 Filed 04/15/19 Page 1 of 5




               EXHIBIT 16
Case 5:18-cr-00258-EJD Document 67-18 Filed 04/15/19 Page 2 of 5
Case 5:18-cr-00258-EJD Document 67-18 Filed 04/15/19 Page 3 of 5
Case 5:18-cr-00258-EJD Document 67-18 Filed 04/15/19 Page 4 of 5
Case 5:18-cr-00258-EJD Document 67-18 Filed 04/15/19 Page 5 of 5
Case 5:18-cr-00258-EJD Document 67-19 Filed 04/15/19 Page 1 of 7




               EXHIBIT 17
.
    Case 5:18-cr-00258-EJD Document 67-19 Filed 04/15/19 Page 2 of 7
.
    Case 5:18-cr-00258-EJD Document 67-19 Filed 04/15/19 Page 3 of 7
.
    Case 5:18-cr-00258-EJD Document 67-19 Filed 04/15/19 Page 4 of 7
.
    Case 5:18-cr-00258-EJD Document 67-19 Filed 04/15/19 Page 5 of 7
.
    Case 5:18-cr-00258-EJD Document 67-19 Filed 04/15/19 Page 6 of 7
.
    Case 5:18-cr-00258-EJD Document 67-19 Filed 04/15/19 Page 7 of 7
Case 5:18-cr-00258-EJD Document 67-20 Filed 04/15/19 Page 1 of 2




               EXHIBIT 18
Case 5:18-cr-00258-EJD Document 67-20 Filed 04/15/19 Page 2 of 2
             Case 5:18-cr-00258-EJD Document 67-21 Filed 04/15/19 Page 1 of 3



 1 JOHN D. CLINE (CA State Bar No. 237759)
   One Embarcadero Center, Suite 500
 2 San Francisco, CA 94111
   Telephone: (415) 662-2260 │Facsimile: (415) 662-2263
 3 Email: cline@johndclinelaw.com

 4 KEVIN M. DOWNEY (Admitted Pro Hac Vice)
   LANCE A. WADE (Admitted Pro Hac Vice)
 5 SEEMA MITTAL ROPER (Admitted Pro Hac Vice)
   MICHELLE CHEN (Admitted Pro Hac Vice)
 6 WILLIAMS & CONNOLLY LLP
   725 Twelfth Street, NW
 7 Washington, DC 20005
   Telephone: (202) 434-5000 │Facsimile: (202) 434-5029
 8 Email: KDowney@wc.com; LWade@wc.com; SMRoper@wc.com; MChen@wc.com

 9 Attorneys for Defendant ELIZABETH A. HOLMES
10

11                                   UNITED STATES DISTRICT COURT

12                                NORTHERN DISTRICT OF CALIFORNIA

13                                            SAN JOSE DIVISION

14
     UNITED STATES OF AMERICA,                       )     Case No. CR-18-00258-EJD
15                                                   )
             Plaintiff,                              )     [PROPOSED] ORDER GRANTING MOTION
16                                                   )     TO COMPEL PRODUCTION OF RULE 16
        v.                                           )     DISCOVERY AND BRADY MATERIALS
17                                                   )
     ELIZABETH HOLMES and                            )
18   RAMESH “SUNNY” BALWANI,                         )
                                                     )
19           Defendants.                             )
                                                     )     Hon. Edward J. Davila
20                                                   )

21
             This CAUSE having come before the Court upon Defendant Elizabeth Holmes’ Motion To
22
     Compel Production of Rule 16 Discovery and Brady Materials. After due consideration of the filings,
23
     the governing law, and the argument of the parties,
24
             IT IS HEREBY ORDERED that Ms. Holmes’ motion is GRANTED. The government is
25
     ORDERED to produce the following categories of documents under Rule 16 held by the agencies
26
     identified in Ms. Holmes’ motion and to search for and disclose any Brady materials in those agencies’
27

28
     [PROPOSED] ORDER GRANTING MOTION TO COMPEL PRODUCTION OF RULE 16 DISCOVERY AND BRADY
     MATERIALS
     CR-18-00258 EJD                        1
             Case 5:18-cr-00258-EJD Document 67-21 Filed 04/15/19 Page 2 of 3



 1 files:

 2          Category 1: Any and all correspondence or communications regarding Theranos between the

 3 government and John Carreyrou, The Wall Street Journal, or their employees, agents, or counsel, and all

 4 government documents, communications, correspondence, notes, or recordings (including intra-agency

 5 and/or inter-agency correspondence) regarding same.

 6          Category 2: Any and all government documents, communications, correspondence, notes, or

 7 recordings (including intra-agency and/or inter-agency communications) regarding Theranos’ Clinical

 8 Laboratory Improvement Amendments (“CLIA”) compliance during the time period of the charged

 9 conspiracies, including but not limited to those that concern the 2015 CLIA survey of Theranos.
10          Category 3: Any and all correspondence or communications regarding Theranos between the

11 government and any clinical laboratory company or association affiliated with clinical laboratories

12 (including but not limited to LabCorp, Quest Diagnostics, and the American Clinical Lab Association),

13 or their employees, agents, or counsel, and all government documents, communications,

14 correspondence, notes, or recordings (including intra-agency and/or interagency correspondence)

15 regarding same.

16          Category 4: Any and all government documents, communications, correspondence, notes, or

17 recordings (including intra-agency and/or inter-agency communications) regarding the FDA’s

18 determination of the type of FDA approval required for Theranos’ proprietary technology.

19          Category 5: Any and all FBI 302s or other agency ROIs memorializing government

20 communications with witnesses, and all government documents, communications, correspondence,

21 notes, or recordings (including intra-agency and/or inter-agency correspondence) regarding same.

22          Category 6: Any and all government documents, communications, correspondence, notes, or

23 recordings (including intra-agency and/or inter-agency communications) regarding the 2013 CLIA

24 survey of Theranos.

25          IT IS FURTHER ORDERED that the government shall review all previous requests made to the

26 subject agencies to ensure that it sought all information on the subjects requested, both inculpatory and

27 exculpatory. No later than four weeks after the entry of this Order, the government shall file a

28
     [PROPOSED] ORDER GRANTING MOTION TO COMPEL PRODUCTION OF RULE 16 DISCOVERY AND BRADY
     MATERIALS
     CR-18-00258 EJD                        2
            Case 5:18-cr-00258-EJD Document 67-21 Filed 04/15/19 Page 3 of 3



 1 declaration indicating the completion of this review. That declaration shall describe the process of

 2 compliance with regard to each agency, including the type of search used, the places searched, the

 3 number of individuals involved in the search, and the name of the person with primary responsibility for

 4 conducting the search within the particular agency.

 5          When making future requests to the subject agencies, the government shall request both

 6 exculpatory and inculpatory information related to the subject matter of the requests. Any objections

 7 from the government on the agencies’ behalf or from the agencies themselves must be grounded in the

 8 Rules of Criminal Procedure and be consistent with the government’s obligations under Rule 16 and

 9 Brady v. Maryland, 373 U.S. 83 (1963).
10          IT IS SO ORDERD.

11

12 Dated __________

13
                                                         Hon. Edward J. Davila
14                                                       United States District Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28
     [PROPOSED] ORDER GRANTING MOTION TO COMPEL PRODUCTION OF RULE 16 DISCOVERY AND BRADY
     MATERIALS
     CR-18-00258 EJD                        3
